Mining Agreement

Between

The Republic of Guinea

--Lissa Mining Services Company Limited
and

International Mining Development S.A.

relating to

The development, construction and operation of a bauxite mine, an
alumina refinery and ancillary facilities in the Fria Prefecture

CONTENTS

PREAMELE:. fttteeteretrecreees Fee nett aera ene ts cccciece ne eaecapienesetentientatadenessease 4
“CHAPTER 1 GENERAL PROVISIONS wo. Pree eter eter tcsceteticcsosuenensseeninees 6
ARTICLE 1: DEFINITIONS AND INTERPRETATIONS woo. cccccccccceccscssseesssseecsseee foetetteteeneens 8
ARTICLE 2. PURPOSE OF THIS AGREEMENT. .10

© ARTICLE 3: APPLICABLE LAW o.oo. occ cccccecscseeseeeesceee SE
ARTICLE 4: TERM AND RENEWAL OF THE AGREEMENT voces ccccccsscccsccsssesesseeeeereeeee 11
APB TICLE 5: OPERATIONS AND MINERALS COVERED BY THE AGREEMENT veeesccecccccoee 11
ARTICLE 6: DESCRIPTION OF THE PROJECT. 14
CHAPTER 2: DEVELOPMENT ooo. ccsceeneccssssicessee csr nservesnvensasensvensrmussssnsavteseavssssiessees 44
APTICLE 7: EXPLORATION w..ceccesecnee : Fee eeenete tenses nsnenrneeciceavecieitetenieasas 14

ARTICLE 8: IMPLEMENTATION STUDY ooo... cccescccssecceceseestsse tess cassettes 44

ARTICLE 9: MINING CONCESSIONS .. Feat ee ttc seat cn tcctenecnrssseetseuentrensensseciees oe 1B
ARTICLE 10: PROGRESSIVE DEVELOPMENT OF THE CONCESSION voscceccccccccccccceeee 16
ARTICLE 411: PROJECT COMPANY ........ Pere cere ene e teen teteeectaetecceecsuuesssteceseaperitavesseageese 16

ARTICLE 12: PARTICIPATION OF THE STATE voccecccceeccccccccseecseeseresseeesetseeseestessennee, 16
“ARTICLE 13: RIGHT OF OPERATION.........00..... 16
ARTICLE 14:

ARTICLE 15:

CHAPTER 3:

ARTICLE 16: FINANCING OF THE PROJECT ooo. ceeeccsecssessersvessersresseesssiesevieneee . 18
ARTICLE 17: CONSTRUCTION PHASE... 18
ARTICLE 18: EXPLOITATION PHASE... oie ec teeieeeeretteraecssnenees corte 18
ARTICLE #9; EXPANSION PHASE ........c0ccccscscscsseeessiuestssseessessretersssseesreessesssreseiesssseae, 19
ARTICLE 20: SCHEDULE OF INSTALLATIONS AND INFRASTRUCTURE ...0.0 cess 20
CHAPTER 4: UNDERTAKINGS OF THE INVESTOR AND IMD...... 23
ARTICLE 21; SUB-CONTRACTING ~ TRANSFER OF COSTS AND CHARGES wo..cccccecsces. 23
ARTICLE 22: EMPLOYMENT AND STAFF....... Leese eae naterttttetttrrtitttetitncseens 2S
ARTICLE 23, INSURANCE ooo. ccc ccccececeseisetesrissitsressesiesttaeereareerseensenes boteteeenee 24

ARTICLE 24: PURCHASES, SUPPLIES AND SERVICES...
1

Lllive, eieag sacszotet AK We

ARTICLE 25:

FREIGHT AND MARITIME TRANSPORT fe ett fete BO

ARTICLE 26; PROTECTION OF THE ENVIRONMENT AND CULTURAL HERITAGE... .25
ARTICLE 27; ENVIRONMENTAL IMPACT STUDY AND PROTECTION PLAN ..ceccsceecscceeeceeces 25
ARTICLE 28: INDEMNIFICATION OBLIGATION Peet aeeetee ceeeetsteersecereeeiscies 2 26
CHAPTER 5: STATE GUARANTEES Seb ee oe eae tenet eens tteciseseceecee ces cecesceserevsssisereeseeeseatenens 27
ARTICLE 29: CO-OPERATION OF ADMINISTRATIVE AUTHORITIES ...o.cccccccceccsscssessresesees 27
ARTICLE 30: STABILISATION OF LEGISLATION o.oo ceccccsecesssssesseessstiessessereesesississeensee 28
ARTICLE 21: FINANCIAL AND ECONOMIC GUARANTEES .o.-ccccscsssssesssssssssseseecsvvsssee vase 29
ARTICLE 22: EXCHANGE CONTROL GUARANTEES... cccccccccccsseseesresesrenseereee cocteteeeeteeee 29
ARTICLE 33; ADMINISTRATIVE, LAND AND MINING GUARANTEES ....o..ccccccccsccsseessersecsveceene 30
CHAPTER 6: FISCAL AND CUSTOMS REGIME ...o..cecccccceccccsescscsssssssessersssstevssvesvengeessaseeennvess 33
ARTICLE 34: GENERAL PROVISIONS 220s eeseesenecessceeeretetsitseecseruseuttenitevennueanvenes 33
ARTICLE 35: FISCAL REGIME AUPLICABLL. LO THE INITIAL PHASE oocccceceerreeees SS
ARTICLE 26: FISCAL REGIME APPLICABLE TO THE OPERATIONAL PHASE .oeeccccsecee 34

ARTICLE 37:

WORKS ON ANY EXPANSION uu.
ARTICLE 28:
ARTICLE 39:

CUSTOMS REGIME APPLICABLE TO THE CONSTRUCTION PHASE AND

CUSTOMS REGIME APPLICABLE TO THE EXPLOITATION PHASE. ................ 37
STABILISATION OF THE FISCAL AND CUSTOMS REGIME..0...cccecceecesees 39

ARTICLE 40: MISCELLANEOUS PROVISIONS oooo..o.ccceccsscesssssseessessssseeuesisaresvesscatenterssseessersnes 39
CHAPTER 7, MISCELLANEOUS AND FINAL PROVISIONS 200... ccccccccceeseessetetretvervinerries 41
ARTICLE 41; VALIDITY OF THE AGREEMENT oo... c.ccscccecsscstesssssesssesesrsssetsrsvetsnsseescnsereessnrenes 41
ARTICLE 42; DURATION OF THE MINING CONCESSIONS 000 41
ARTICLE 43: TERMINATION OF THIS AGREEMENT... footer tatettttetittieeens 44

ARTICLE 44:
ARTICLE 45;
ARTICLE 46:
ARTICLE 47:
ARTICLE 48:

ARTICLE 49:
ARTICLE 50:

ARTICLE 51:

LURIWE_RMEA2 4008 /0Nv4

ASSIGNMENT, TRANSFER AND LEASE fetter ect teienerareerenteenensneneriee 42
LANGUAGE AND MEASUREMENT SYSTEM ww... Ltt 43

DISPUTE RESOLUTION......... Frets 43
MODIFICATION ooo » 46
FORCE MAJEURE ooo ccc cece cece ces ceeecceseeesesnenisstererseterssisesiisiasieraeisiaeans 45
CONFIDENTIALITY... - fee tcecietrcstetarieteecistieerteraerersens 46

GENERAL PROVISIONS
NOTICES 0.0...

SCHEDULE 1 » ACCOUNTING AND TAX SCHEDULE... . we 61

SCHEDULE 2: INFRASTRUCTURE DEVELOPMENT AND USE AGREEMENT... eee 52
SCHEDULE 3: INDUSTRIAL ZONE i . Sonn ESERIES SEES SEETESESSESSETIESTONSS $3
SCHEDULE 4: PORT AREA ceceeteereeeest . veceetcecee AP
SCHEDULE 5: MINING PERIMETER... secuccrieccuneiuisesnieriisiisitisocsnatineetseersseass 48
SCHEDULE 6 : PORT AGREEMENT ooo. cceccncccrereriseecceeeressrseerisisirsssnersesSiserircasacensertes 49
SCHEDULE 7 : TIME SCHEDULE bese . . cette teen 80

¢ LIVE BREAD 4401701v1 3 ok by RP

roost ge amie acerca

THIS MINING AGREEMENT is entered into in Conakry, Republic of Guinea
on June 2010 ~

BETWEEN:

4) THE REPUBLIC OF GUINEA, duly represented by the Minister responsible for Mines and

Geology, Mr. Mahmoud THIAM, hereinafter referred to as the “State”;

On the one hand

ie LISSA MINING SERVICES COMPANY LIMITED, (hereinafter referred to as the
“Investor”) a company incorporated under the laws of the Republic of Ireland, having its
registered office at Unit 19, Block D, Butier’s Court, 77 Sir John Rogerson’s Quay, Dublin
2, Ireland and represented by Mr. Ziad KAWASH; and

(3) INTERNATIONAL MINING DEVELOPMENT S.A., a company incorporated under the
laws of the Republic of Guinea, having its registered office at Koulewondy, 6 Av Bld
Telly Diallo, Kaloum, Conakry, duly represented by the chairman of its board of directors,
Mr, Seydouba BANGOURA, hereinafter referred to as the “Company” or “IMD".

On the other hand

The State, the investor and the Company are hereinafter referred to as the "Parties".

PREAMBLE:

{A} The State, in furtherance of its desire to promote the enhancement of mining and
industrial activities in the Republic of Guinea, has decided that such enhancement and
mining activities may be conducted by or with the aid of foreign investors, with a view to
advancing the economic development and promoting the well-being of its people.

(B) The State, within the scope of this policy, aims to enhance the value of the significant
high-grade bauxite resources in the region of Fria, by their study, extraction,
tiansformation and commercialisation. The policy aims, in addition, to encourage the
development of such mineral resources and of the mining infrastructure put in place by the
State, together with the construction of indugtrial installations in the Fria Prefecture for the
transformation of such mineral resources.

(C) The Project is located in an area of low economic development and its particular
characteristics require substantial investments, including large-scale infrastructure, which
will benefit the national economy.

{D) The State, in order no. A 2008/3868/MMG/SGG of 24 October 2008, granted International
Mining Development S.A. three permits for the exploration of bauxite in the territory
covered by the Agreement

(E) IMD has, in compliance with the terms of this order, carried out exploration and geological
survey works on these permits.

1 LIVL_EMICAR a40x70% 4 2k G We lw

(S)

i)

LIVE Embaz-aaoi7oivt is) Zk Whe

The Parties seek a transparent management of the investments, which reflects the two
following principles: .

(1) the State expects actual contributions to economic deveiopment and the promotion of
the well-being of its citizens; these contributions will result from exploration, development
and large-scale expansion activities for national mineral substances and its assets; and

(2) the Investor and the Company expect that the terms and conditions set out in this
Agreement will ailow, through non-discriminatory treatment with respect to comparabie
projects in the Republic of Guinea, the planning, obtaining and use of considerable
financial and technical resources for the Activities (such as are defined below), with the
purpose of realising a return on investment which takes into consideration: risks
associated to exploration activities, requirements of financial investors, high costs linked to
comparable mining and industrial activities over long periods, international and domestic
conditions applicable to the mining industry and an improved financial return resulting from
the Company's performance.

The profit from tax and customs exemptions arising from laws, codes and agreements will
require the joint approval of the minister responsibie for mines and the minister
responsible for finance of the specifications and mining lists in accordance with Chapter 6
of this Agreement, it being understood that this Agreement is being approved by the
minister responsible for finance mandatorily required for any document containing
provisions relating to exemptions, tax and customs relief.

The Investor and the Company have expressed the desire to build, possess and enhance
the areas put at their disposal for the purpose of mining and industrial development
activities, which include the extraction of bauxite and its transformation into alumina, and
the design, development, financing, construction, ownership and operation of one or
several alumina refineries in Guinea as well as of an alumina terminal in the Conakry port
and the improvement of the rail, roadway and related infrastructure (as such term is
hereinafter defined) required for the implementation of such project, such as installations
necessary for power generation and the use of water resources, communication
installations, housing and related social installations, rea! estate improvements, in
existence or to be built for the purposes of such project. The Project is expected to
include, among others, an alumina refinery with a production capacity of three million
metric tons per year (the “Retinery"), to be developed at the Investor's option in one or
several stages and capable of Expansion {as such term is defined below) if the bauxite
reserves and the economica! conditions justify it, to be supplied by one or several bauxite
mines with sufficient capacity for that purpose. Part of the bauxite production may be

exported.

The State in particular recognizes the need Jo make bauxite mining more competitive, in
compliance with Articles 84 and 85 of the Mining Code and thus grants the particular
terms provided by these articles. Accordingly, the Parties have initiated discussions in
relation to a mining agreement in accordance with the Mining Code, under the terms of
which the State will, among other matters, initially grant IMD one mining concession such
as is defined below for the supply of bauxite to the Refinery or export purposes, as the
case may be, and the benefit of ail the rights which are necessary for the purposes of
implementing the Project. .

The Investor has available to it all required technical, technological and commercial
capacity for the implementation and operation of the Project, and it has all the capability to
seek the financing necessary for the implementation of the Project.

The State wishes the Project to start as soon as possibie and acknowledges tha‘ the

$

development of the Project will be strictly dependent upon the ability of the Investor and
IMD to benefit from all the rights set out in this Agreement

(K} The Investor represents that it understands the objectives of the State as expressly set out
in this Preamble.

(i) The terms and conditions of this Agreement have been negotiated and approved by the
Parties.

THE PARTIES THEREFORE AGREE:

CHAPTER 1: GENERAL PROVISIONS
Article 1: Definitions and interpretations
1.1. _ Definitions

Fer the purpose of this Agreement, the terms used in this Agreement and starting with a capital
letter shail have the following meaning unless stipulated to the contrary:

"ACG" refers to the Alumina Company of Guinea.
“Activities” refers to the Exploration Activities, Development, Mining Operations, Transformation
Operations, transport, exports, handling, marketing and sales of Mineral Substances and any

other activity required or usefu! within the scope of the Project.

Company" refers to, with respect to the Company or the Investor:

"A

a) a company in which the Company or the Investor holds at least five percent (5%) of
shares or ownership;

b) a company which hoids at least five percent (5%) of shares or ownership of the Company
ar the Investor;

c} for the application of this Agreement, a company which is an Affiliated Company,
according to the definition provided in paragraphs a) and b), of an Affiliated Company of the
Company or the investor;

d) a company which, directly or indirectly, is-controlled by the Company or the investor,
controls the Company or the Investor or is under the same control as the Company or the
investor,

e) a shareholder, owner or group of shareholders or owners of the Company, Investor or an
Affitiated Company.

For the application of paragraph d), the term “control” refers to the direct or indirect power to run
or have run the management and policies of another company. It includes the power to exercise
contro! or purchase control, directly or indirectly, of the business of this company and the ability to
purchase at least fifty percent (60%) of the share capital or voting rights in this company. To this
end, a creditor who loans, direcily or indirectly, money to a company, except in the normal course
of money-lending, may be considered to have the ability to purchase at least fifty percent (50%) of

the Capital Or voting righis of this company if the total loan is of at least fifty percent (60%) of the
funds borrowed this company.

“Aqreement' refers to this Agreement including its Schedules as well as any modification that may
be made to it.

4.5 million tons of alumina

sets" refers to all property, rights, titles and interests present or future, moveable or
immoveable, corporeal or incorporeal, belonging to the investor, IMD and their Affiliated

. Companies, or put at their disposal or granted to them by the State or by-any third party, together
with the rights granted to the Investor and IMD under this Agreement or under any other
agreement (including the Infrastructure Development and Use Agreement) relating to the design,
development, construction, financing, ownership or operation of the various elements of the
Project (including, without limitation, the profits and revenues which will result from the Project
and which will be paid or payabie to the Investor and IMD orf for their account).

“Authorisations” refers to al administrative acts, such as permits, consents, approvals,
ations, waivers and exemptions, entry, exit and residence visas, importation and exportation
licenses, administrative registrations, decrees, orders, mining rights (research and exploration
and mining rights), rulings, circulars, tax and customs exemption certificates and other
authorisations in whatever form, required in the Republic of Guinea to carry out any of the Project
Activities

"Authority" refers to the State and the Government of the Republic of Guinea including in
particular any ministerial department, any public administration, any body or agency authorised to
act in the name of the State under the jaw of Guinea, exercising legisiative, executive, or judicial
power or any entity having a mandate to exercise such a power at a focal, regional or national
evel.

“CIF” refers to Cost, Insurance and Freight included.

"is defined in clause 11.

mercial Produ

"Contractual Period” refers to the period covered by the term of the Agreement.

"Current Legislation” refers to Guinean regulations (laws, orders, decrees, rulings, decisions,
instructions, case law, etc.) known and in existence on the date of signature of this Agreement ~
and adopted on this date taking into consideration the interpretation made of them on that same
date in Guinea and in application of international practices for large mining projects.

"Date of Commercial Production" refers to the date of start of commercial production of the
Project in accordance with clause 13. »

“Development” refers to the works undertaken for the expioration and preparation of ores or
mining deposits for Mining Operations and Transformation Operations, including the construction
‘and commissioning of the required infrastructure and installations, such as delimitation drilling,
ihe construction of roads, stripping the overburden, crushing, concentration, transport,
communication infrastructures and electrical installations.

F
,
Lue evnenor70801 7 2K he Ri

"Expansion" refers to any development, design, construction, financing, ownership, operation and
* maintenance activity intended, within the Mining Perimeter, (i) to increase the alumina production

capacity of the Refinery beyond the initial capacity, or (ji) to develop, construct, finance and

operate a new refinery, or (ili) te develop, construct, finance and operate a new bauxite mine

“Exploration Activities” refers to the investigations into the surface, subsurface and underground
with a view to discovering or bringing out deposits of Minera! Substances, delimiting them and
assessing their size and the possibilities for Mining Operations, including geological, geochemical,
geophysical and mining works as well as laboratory analyses and tests

“Exploration Permits” refers to the three exploration permits granted to IMD under order no. A
* 2008/3868/MMG/SGG dated 27 October 2008.

“tr

-al and Customs Regime" refers to the fiscal and customs regime applicable to the Project.

"FOB" refers to Free On Board.

“Force Majeure" refers to any unforeseeable event or circumstance, irresistible and independent
of the will of a Party and which hinders or makes it impossible for this Party to perform its
obligations

IGUIA” refers to the company Friguia

ICS!0" refers to the International Centre for Settlement of Investment Disputes.

"Implementation Studies" refers to the technical, financial, socio-economic, environmental,
demographic and other studies considered necessary to design, develop, construct and finance ~
the Projest

“industrial Installations and Equipment" refers to the installations and equipment for the
manufacture, storage and handling of bauxite, alumina, input products and other products and

sup}

“Infrastructure” refers to the road, rail, port and other infrastructure including, without limitation,
the roads, railroads, poft installations, power and water infrastructure, hospitals, housing, schools
and other outlets and means of communication (such as pipelines and other transmission lines) in
existence or lo be created for the purpose of the Project

cture Development and Use Agreement” refers to any provisions reiating to the practical
and logistical terms of use of FRIGUIA’s infrastructure under concession with ACG to be
concluded with the State, the Investor, IMD, FRIGUIA and ACG and which shall constitute
automatically as of the date of its signing Schedule 2 to this Agreement.

“Mineral Substance” refers to a solid, liquid or gase6us substance on or in the earth, formed by or -
subject to geological processes, including rock formations and deposits, coal, gaseous layers of
coal, asphaitic sands, any substance that could be extracted from coal, shale or asphaltic sands,
mineral water or mineral mixtures contained in mineral residues, excluding petroleum and water
without mineral content.

"Mining Code" refers to the instrument ratified by Law L/Q5/O36/CTRN of 30 June 1995
constituting the mining code of the Republic of Guinea including (subject to clause 30) any
amendment, modification, addition or extension in this respect or any related order or
implementing decree.

"Mining Concession" refers to the mining concession granted to the Company by the State under
the Mining Code in force and the terms provided in this Agreement, relating to the Mining

LALIVE_EMEAZ aaoi7otyt 8 Ze Mo Mb
» Perimeter, suctt as can be

“iced in accordance with the provisions of the Mining Code and this

Agreement.

“Mining Exploitation” refers to operations and works related to the technical and economic use of
Mineral Substances, including activities to develop a mine, extract, handle, transform or improve
the ‘Mineral Substances as well as activities fequired or linked to the sale of these Mineral
Substances.

“Mining Operations” refers to al! the operations and works carried out within the scope of Mining
Exploitation, including Mineral Substance Exploration Activities.

“Mining Perimeter’ refers to the perimeter defined in Schedule 5.

“Person” refers to any natural or legal person, company or any other form of corporate body

“Port Agreement" refers to the agreement mace between the Port Autonome de Conakry and a
company designated by the Investor relating to the construction and use of the Port Installations

and the use of the port of Conakry, necessary for the Project, enclosed in Schedule 6,

“Port Autonome de Conakry” refers to the State-owned entity currently in charge of managing the
port of Conakry, or any entity which would assume this role in the future

"Port Installations" refers to a new quay and jetty to be constructed in the port of Conakry for the

"refers to the project which is the subject of this Agreement.

Project Company” refers to IMD and the investor as woll as their success sor any other Person
tg whont all or part of the Company's rights and obligalions provided in this Agreement have been

transferred under the terms of this Agreement

“Refinery” refers to the processing unit in which bauxite is converted into alumina, built for the

performance of the purpose of this Agreement.

"Schedule" refers to the documents listed at the end of this Agreement which set out the details of,
or complete, the provisions of this Agreement, of which they form an integral part.

“Stale” refers to the State of the Republic of Guinea or its authorised representative.

ord

"Tax" revers to any tax, value added tax, duty, stamp duty, charge, customs levy, fee or royalty (as
weil as social charges) and, more generaily, any fiscal or quasi-fiscal levy for the benefit of the
Stale or any other Authority including any public or private body commissioned with the
Hive ayement of a public service or with a public service assignment.

“Transformation Operations" refers to the operations and works carried out within the scope of

Mining Exploitation with the purpose of recovering mining products that need to be treated, -
concentrated, improved or separated from other extracted mineral substances or which have
already been subject to treatment

1.2 Interpretation

In this Agreement, unless the context requires otherwise:

L LIE EMEA? Aa0iTa181 9 ZK

(A) The singular includes the plural and the masculine gender includes the feminine
and vice versa

(B) The contents table as weil as the division of this Agreement into clauses,
paragraphs «nd subsections and the inclusion of titles only serve to facilitate the
reading of this Agreement and must not in any way affect its interpretation.

»(C} Any reference to a law or any other legislation includes any amendment,
modification, addition or law replacing it (subject to the provisions of clause 30).

(D) Any reference to an amount of money is a reference to an amount in US Dollars,
unless otherwise stated

(E) fn the case of uncertainty concerning any description of a perimeter or area in this
Agreement through geographic coordinates, maps or map sketches, only the
te geographic coordinates will prevail.

(F) Any reference to a Party includes any authorised successor of this Party.

(G) The terms in this Agreement which are not defined have the meaning given to
them in the Mining Code, where necessary.

4.3 Schedules
L The schedules and exhibits enclosed herein are an integral part of this Agreement.
Article 2: Purpose of this Agreement

2.4 The purpose of this Agreement is to define the general economic, legal, administrative,
financial, fiscal, customs, land, mining, maritime, environmental and social conditions
under which the Parties undertake to carry out the Project.

To this end, the Agreement sets out the conditions under which:

(A) the fivestor and IMD will carry out Exploration Activities and complete feasibility
studies within the Mining Perimeter under mining concessions and the provisions
of this Agreement and subsequently conduct mining works in one or more bauxite
mines within the Mining Perimeter:

(B) the Investor and IMD will design, develop, construct and operate one or several
alumina refineries and ancillary facilities, restore and use existing railway and port
infrastructure and construct additional railway facilities and additional facilities in
the Conakry port: ,

{C) the State will grant the facilities and guarantees that the State accepts to give to
the Investor and iMD to allow the impiementation of the Project including (i) the
granting of a Mining Concession for the supply of one or several Refineries with
bauxite resources in the Mining Perimeter, (ii) the utilisation of the Fria raliway line,
the construction and/or refurbishment of Infrastructure and Industrial Installations

{ and Equipment and (iii) the use and possibly the improvement of the Port

£ Installations and the Friguia railway line, required for the implementation of the

Project; and

(D) the consequences of any failure to comply with their respective undertakings under
this Agreement.

;
& , x
LARIVE_EMEA? 440170194 40 Zk KC \

2.2 All rights granted in favour of the Investor and IMD under this Agreement shail also be,
except when the context does not enable it, directly enforceable by their Affiliated
Companies, the Sub-contractors, any Project Company or any permitted successor of any
of them. In order for a Sub-contractor to benefit from this Agreement its identity and the
general nature of the goods and/or services to be provided in relation to the Project will

- have to have been communicated to ithe State by IMD, the Investor, any Affiliated
Company or any Project Company or any Person already qualifying as a Sub-contractor

Article 3: Applicable Law

, The iaw applicable to this Agreement is that in force in the Republic of Guinea. if there is a

discrepancy and/or conflict with the Current Legislation, the provisions of this Agreement will
prevail. :

lf, specifically, the. general terms of this Agreement modify, exclude, contradict or come into
conflict with any provision of the Mining Code er any other Current Legislation, this Agreement
has precedence. It is expressly acknowledged and accepted. by the State that this Agreement
includes particular derogations of the Current Legislation, including the Mining Code and
legistative and statutory texts which may come into force at any time during the term of this
Agreement, derogations which will have legal force and will prevail if there is a conflict with any
other text. In particular, if a provision of the Current Legislation affects the interpretation or
implemertation of any one of the provisions provided herein, the provision of this Agreement will
prevail.

Avticle 4: Term and Renewal of the Agreement
44 Term

Subject to clause 4.3, this Agreement will continue to have effect for a term of seventy five
(73) years as of the Effective Date (the “Contractual Period”)

4.2. Renewal

At the end of the Contractual Period, the Parties agree to extend this Agreement, under the
sane terms, until the expiration of the latest of the Mining Concessions.

Article &: Operations and Minerals Covered by the Agreement
The subject of this Agreement is the Exploration Activities, Development, and Mining Operations,
bauxite Transformation Operations under the terms specified in the Mining Code, any applicabie
law and the provisions of this Agreement.
Article 6: Description of the Project ,
6.4 Project Aims
The aims of the Project are:
{A} To explore, assess and extract bauxite resources in the Mining Perimeter covered

by this Agreement, for the purposes of their transformation into alumina, export of
bauxite or both:

(B) To construct, possibly in two stages, a Refinery of a capacity of approximately
3 million metric tons per year as well as an industria! site, a bauxite mine, technical
installations for the production of water, steam and electricity, and repair and
maintenance workshops, as well as Port Installations at the Conakry Port, and
possibly one or several additional Refineries or bauxite mines; nie

LIVE_EMEA? 4401 701v 4
L LIVE EMEA? 440 a
(C) To construct or rehabilitate and use the Industrial Installations and Equipment, and
the Port Installations in the Port of Conakry;

(D} To use, and if necessary rehabilitate, the existing Friguia railway line and rolling
stock;

{E) To design, construct and/or restore, develop, manage, and maintain any other
Infrastructure, particularly road and rail (including, without limitation, port,
warehousing, transport, energy production, use of water resources etc.) for the
purposes of the Project,

() To construct or reinforce the residential and sanitary infrastructure, in particular in
the town of Fria where local staff will be recruited as a priority

6.2 Phases of the Completion of the Project
The different phases of the completion of the Project are as follow:

(A) The completion of a geological survey aimed at determining whether the bauxite
reserves are in sufficient quantity of at least 340 million metric tons, for the initial
Mining Concession, and quality (.e. alumina content of an average of 40%
extracted alumina) to supply the contemplated Refinery;

(B) The technical and financial engineering required for the development in one or
several stages al IMD’s and the Investor's option of the Refinery with a
contemplated maximum alumina production capacity of 3 million metric tons per
year subject to any Expansion,

(C} The identification by the Investor of national and/or international lenders likely to
agree to provide the financing, including debt and equity, as well as the provision
of risk guarantees, insurance and other security arrangements for the Project,

{D} The completion by the Investor and IMD of the Implementation Studies in
cooperation with the State, it being understood that the State shall ensure that its
services and any other Authorities concerned act with the necessary diligence in
order not to delay the progress of the Project Activities,

(E) The negotiation by the Investor and IMD with various Sub-Contractors or third
parties of agreements relating to the evaluation, design, construction and operation
of the Refinery as well as any equipment, installation, component and
Infrastructure linked to the Project;

(F} The construction and commissioning, in one or severai stages at IMD’s and the
Investor's option, and operation of the Refinery with a maximum alumina
production capacity of 3 million metric tons per year, subject to any Expansion,
Including open bauxite mining operations, technical installations for the production
of water, sleam and electricity, and repair anc maintenance workshops; and

(G) The reinforcement of the residentiai and sanitary Infrastructure associated with the
Project, in particuiar in the town of Fria.

The completion of the Project schedule is shown on time charts for works and expenses,
constituting Schedule 7.

The successive phases described in this clause 6 shall take place in accordance with the

schedule attached as schedule 7 which may be changed by the Investor and IMD to reflect the

development of the Project and the actual implementation of its various elements. ms
12 p ;

LLIVE_€MEAg491 70001 2K be

_ The Parties wish the Project works to commence as soon as possible. The State acknowledges
that the Project Activities are strictly dependent on the timely delivery of all required
Authorisations to the Investor, IMD, their Affiliated Companies and Sub-Contractors, and on the
ability of tne Investor and. !MD to use, for the entire duration of the Project, the Friguia railway and
the Port Installations and to access the Infrastructure situated in particular outside the Mining
Perimeter most of which are the property of the State or under concession with third parties or
which remain to be built

Lohive, eMEA2:a0017010 43 Qe Kr ib

CHAPTER 2: DEVELOPMENT

Article.7: Exploration

74

7.2

7.3

74

Exploration Permits

The State has granted IMD three Exploration Permits that are currently valid under the
terms and conditions listed in the Mining Code, by Order no. A 2008/3868/MMG/SGG of
27 October 2008,

Obligations linked to the Exploration Permits

Until the granting of a Mining Concession in accordance with clause 9, IMD agrees to
comply with the obligations set out in the Exploration Permits and the applicable
regulations.

IMD more specifically agrees to meet the requirements for expenses and the minimum
works programme, samples and reports specified in the Order granting the Exploration
Permits in application of the Mining Code

Access to Geological Information

Upon IMD’s request, the State guarantees access to geological and mining information
held by the Direction Nationale des Mines (DNM — national mining authority) and the
Centre de Promotion et de Développement Minier (CPDM ~ mining development and
promotion centre) or any other subdivision of the Ministry of Mines

Exploration Results
in addition to the study of bauxite deposits contained within the perimeter of the

Exploration Permits, exploration will allow the mining exploitation sites and industrial
zones to be determined.

Article &: Implementation Study

IMD and the Investor will carry out Implementation Studies when, based on data gathered during
Exploration Activities, they believe that mineral substances are present within the Perimeter
covered by the Agreement, in sufficient quantities and quality, and which are likely to be used
industriaily.

The results of the Implementation Studies will be presented to the Minister of Mines under the
following headings:

1_LIME EMEA2 4401 70tvt

Geology and exploitation of mineral deposits
Alumina plant

Industrial infrastructures

Social infrastructures

Economic and financial feasibility

14

The Implementation Studies will moreover inciude environmental, social and economic impact
studies.

Article 8: Mining Concessions

a4

Additional technical studies
IMD will provide to the Ministry of Mines additional technical studies which cover:
(Ay Refinery iocatior: study, water reservoir and red mud disposal;

(B} Railway spur line alignment to access the preferred site from the existing Fria raii
system:

(os) Preliminary ore processing refinery process study, to allow basic design of the
Refinery to commence;

(D} Base line environmental, social and community studies:
(ES Preliminary desigri study on the port structures:
(F} Conakry to Fria rail alternatives analysis.

It is estimated that these additional studies will be available at the earliest ninety (90) days
after the Effective Date.

These studies will be added to the geological reserve certification report carried out in
March 2010 and any other subsequent geological study.

Concession

The State agrees to grant IMD in accordance with articles 84 and 85 of the Mining Code a
Mining Concession for mining bauxite covering the entirety of the Mining Perimeter,
defined in Schedule 5 which is an integrai part of this Agreement. Therefore, within thirty
(30) days as of the delivery of the additional technical studies defined in clause 9.1 above,
the State shall issue a decree confirming this Mining Concession in accordance with the
Current Legisiation. The duration and terms of renewal of the Mining Concession are
provided under clause 42

Article 10: Progressive Development of the Concession

10.4

Within the Concession, IMD and the Investor may define different areas of deposits that
are likely to be leased in accordance with article 41 of the Mining Code for their appropriate
development. As soon as economically exploitable deposits are identified, the State agrees
to authorise any division, assignment or lease requested by IMD or the Investor for one of
the parts thus defined.

In addition, once the Refinery is completed and in operation, should the bauxite resources
be insufficient to fulfil the full capacity of the Refinery for the duration of this Agreement,
the State undertakes to provide to the Investor and IMD, or such other company indicated
by tne investor, at their request, mining concessions of capacity and location appropriate to
allow the supply of sufficient bauxite to the Refinery for the duration of this Agreement.

LLIVE, SREA2 456170106 18 ZK Me Ib

1s

Article 14: Project Company

114

The State acknowledges that the Investor may create or designate, in addition to IMD, one
or more additional offshore or Guinean Affiliated Companies or non-Affiliated Companies
to hold all or part of the Mining Concessions (each, a “Project Company”).

In ihe event that the Investor designates one or more Guinean Project Companies to hold

allor part of the Mining Concessions, such Project Companies shall provide to IMD, to the
Investor and lo the Slate a totter confining lnat it acceply to be bound by lis Agreement,

and from the delivery of that lelter to the State, to the Investor and to IMD, IMD and the
Investor's rights and obligations under this Agreement and the Mining Concessions shall
be automatically transferred to such Project Company, in whole in case all Mining
Concessions are to be transferred to that Project Company or in part in case only part of
the Mining Concessions are to be transferred to it, and the State undertakes to issue a
decree approving such transfer of rights and obligations to such Project Company within
thirty (30) days, subject only to the formalities required under the Mining Code.

Article 12: Participation of the State

12.4

12.2

Before the financial close of the initial Project, the State shall have the right to purchase up
to iwenty percent (20%) cf the share capital of the company which is the direct owner of
the Refinery. This option may be exercised subject that the purchase of shares (i) shail not
have a negative or potentially negative effect on the Investor's ability to mobilise the
Project financing, (ii) shall not affect the principles of management and governance
governing the company in question prior to the purchase of these shares by the State and
(i) shall not limit or have a negative effect on the rights and obligations of IMD and the
Investor under this Agreement

The State and the Investor shall decide by mutual agreement the mechanisms to be used
to carry out this purchase. The purchase price shal! be equivalent to the percentage of the
Project development costs on the purchase date corresponding to the shares purchased
or subscribed by the State. “Development costs” means the total cost of any investments
made for the Project on the date in question

The Investor or any other Person named at any time by the Investor to the State shall
have a right of first refusal if the State decides to sell all or a part of its interest purchased
in accordance with this clause.

Article 13: Right of Operation

13.4

13.2

13.3

The Investor and IMD shall carry out ali industrial mining, transformation and marketing
activities within the limits and conditions set out in this Agreement.

The Parties agree that the Investor and IMD ghall have, during the term of this Agreement,
ihe right to produce and market bauxite and alumina according to their requirements.

For the execution of the Project Activities. the Investor and IMD may make use of the
services of any Person or any Affiliated Company or Sub-contractor of their choice.

Article 14: Commercial Production

144

14.2

E_EMER2 440171 6
CUVEE Or7OIvE 1
Zi bh Ab

The investor and iMO shaii have the right to export from Guinea without any restriction the
bauxite and/or alumina originating from the Mining Perimeter or processed by the Refinery
and any Expansion throughout the entire duration of this Agreement.

Commercial production of alumina for each Alumina Train of the Refinery shall be deemed
to be reached when the production of such Alumina Train reaches seventy-five thousand

mongers
(75,000) metric tons of produced alumina each month over a continuous period of four (4)
calendar months. The “Date of Commercial Operation" for an Alumina Train shail be the
first day of the first calenclar month following that 4-month period of production.

Article 15: Right of access of the State

45.1 The State shall have the right to access and visit IMD's offices in the Mining Perimeter and
al the Refinery during working hours, provided it has notified IMD in writing of its intention
to exercise this right with 48 hours’ prior notice and provided it does not impede the
smooth running of the commercial and industrial operations of IMD and the Investor, and
the Project Activities.

15.2 Unless required by law, the State and its representatives shall not be entitled to access
information which are subject to confidentiality undertakings with third parties. The State
and its representatives shall not communicate to third parties information gathered during
such visits without the prior written consent of the Investor and iMD, except for information
which is in the public domain.

\ AIVE_EMEA2 440120104 v ZK he Kip

CHAPTER 3: CONSTRUCTION — OPERATION — EXPANSION

Article 16: Financing of the Project

16.1

16.2

16.3

16.4

The Investor agrees to do its best efforts to negotiate any agreements relating to obtaining
ite financing required for the implementation of the Project by the Investor and IMD and
for them to be signed within twenty four (24) months as of the Effective Date

Financing shall be obtained under a plan which must be communicated by the Investor to
ihe State

The Investor and IMD agree to provide the Administration and the Central Bank of the
Republic of Guinea (BCRG) the level of financial commitments thus obtained as well as
ihe timetable for their repayment.

Without prejudice to the requirements of the fenders which will be set out in the
agreements related to the financing of the Project, it is contemplated, as at the date of this
Agreement, that the financing of the Project as is envisaged under this Agreement will be
0% equity and 70% external debt.

Article 17: Construction Phase

The development of the Project (studies, construction works and commissioning) shall take place
in accordance with the indicative time schedule provided in Schedule 7.

Article 18: Exploitation Phase

18.1

18.4

“tart of Commercial Production

‘MD and the Investor shall do their best efforis to commence Commercial Production in
secordance with the indicative time schedule provided in Schedule 7.

Notice of Commercial Production

{MD must notify the Minister of Mines or any other body appointed by the latter, thirty (30)
days in advance, of the date on which it anticipates starting Commercial Production.

Performance of Operations

iA) IMD and the Investor agree to carry out exploitation operations in a safe manner,
according to trade practice, in accordance with international standards of good
practice for the mining industry with minimum impact on the environment.

(3) IMD and the Investor agree to implement recognised procedures, technologies and
standards to maximise the rate of recovery of ores and of the alumina contained
therein.

Production and Maintenance

iMD and the Investor agree to maintain the Industriai Installations and Equipment in a
good state of repair to ensure their production programme.

They agree to carry out construction and maintenance works in accordance with good
professional practice.

{uve eMEA@ 4409700 18 2K We Wb

» 18.5 Marketing

(A) IMD and the Investor shall be entitled to export, without any restriction, their
bauxite and alumina products, throughout the term of this Agreement.

(B) The methods for measuring and weighing marketed products, applied by IMD and
the Investor, shail comply with the provisions of the Current Legislation.

(C) IMD and the Investor shall sell the products at the best possible market price. They
shail freely negotiate the terms and conditions of sale, and fees and commissions
compatible with the Internationa! market.

(D) Any sale of a product to an-Affiliated Company must be made at prices that are
similar to those made with unaffiliated third parties, under the same terms for
discounts and commissions.

(E) At the latest fifteen days after such a sale or provision, IMD and the Investor must
provide the Ministry of Mines with all information, data and related sale agreements
(subject to their confidentiality obligation)

(F) The Guinean State may, if it so wishes, purchase a share of production
corresponding to its interest in IMD’s capital, acquired under the same terms as
other shareholder clients, in order to market it.

This purchase option, for a given year, must be exercised, in a written request from
the Minister of Mines to IMD, before 1 September of the preceding year. IMD must
review the request favourably.

Article 19: Expansion Phase
19.1 Right to Expansion

{A} The State recognises that IMD and the investor have the right to make one or
several, expansions, under the terms of this Agreement, if they consider them
appropriate and compliant with their development plan.

{B) In this perspective, the State approves the necessary expansions of the perimeter
of the Mining Concession

(C) Each Extension conducted with the Mining Concession, may constitute a project
independent of the Project, and the State agrees to do whatever is necessary so
that in this case each project benefits independently from any rights provided in
this Agreement for the same duration as the Agreement {or for a longer duration
which the Parties shall agree on)

(D) If the Investor cr IMD requests it, the State shall conclude with the investor, IMD
and/or any other company named by the Investor, a new mining agreement. For
the extensions made during the stabilization period of 25 years prescribed by the
Mining Code, the new mining agreement shall be concluded with the same
provisions as this Agreement. For the extensions made after this stabilization
period the provisions of the new mining agreement shall not be less favourable
than the provisions of the mining agreements in force at that time for similar
projects.

L_LLIVE_EMEAR 440170104 19 WNC We lb

49.2 Expansion Request

Before commencing any expansion or developing new deposits, the Company shall
communicate to the Minister an estimate of costs, additional capacity and annual
production

Article °0: Schedule of Installations and Infrastructure

20.1. The Project shall benefit from the State's necessary support in order to facilitate all the
nacessary arrangements for the use of the infrastructure required for the Project. The
investor and IMD must take the initiative with respect to these measures and fulfil the
conditions imposed on them and provided in this Agreement and the Current Legislation.

20.2 Tne State guarantees hereby to the Investor and IMD the right to construct mining, rail and
port infrastructures required for the development of the Project during the term of this
Agreement under the most favourable conditions possible, which shal! be negotiated in
separate agreements.

20.3 The State guarantees hereby to the Investor and IMD the right to use and improve, where
necessary, the existing rail and social infrastructure throughout the term of this Agreement
which shall be negotiated in separate agreements.

» 20.4 (Tne State guarantees to the Investor and IMD

fA) that the rights and obligations of ACG, FRIGUIA, the State, the Port Autonome de
Conakry, the Investor and IMD relating to the use, operation, maintenance and
development of Infrastructures, Existing Infrastructures and Port Installations shall
be exclusively those stipulated in this Agreement, in the Infrastructure
Deveiopment and Use Agreement and the Port Agreement. The State shall take
the necessary measures to ensure that the financial and logistical terms as well as
other obligations relating to the use by the Investor and IMD of the Existing
Infrastructures and Port Installations shall be agreed in good faith by ACG and
FRIGUIA or any third party concerned, so that the needs and requirements of the
Project are met efficiently, in compliance with time limits and as reflected in the
Infrastructure Development and Use Agreement and in the Ports Agreement,

(B) as of the date of this Agreement and pending the signature of the Infrastructure
Development and Use Agreement and the Port Agreement, the Investor and IMD
shall have the right to access and use the Existing Infrastructures so as to be able
to restore and use them, as weil as the Port Installations, the Industrial Installations
and Equipment and the Project Activities. For this purpose, the State shall take the
necessary measures with FRIGUIA, the Port Autonome de Conakry, ACG and any
third party concerned, so that the Investor and {MD can benefit completely from
and enjoy in the most effective way this right of access and without undesirabie
consequences on the implementation of the Project Activities; and

(Cc) the performance by ACG and FRIGUIA of their obligations under the provisions of
the Infrastructure Development and Use Agreement

20.5 If, after the date of this Agreement, a third party makes a request to the State to have a
right to access the infrastructures used for the Project or which may affect the Project
Activities or the Infrastructures used for the Project (including the Port Installations), the
State shall immediately submit this request in writing to IMD and the Investor and shail
grant this right to access only with their prior written agreement.

tive een saoreetet 20 Z, K ha

20.6 Industrial Installations and Equipment

(A)

(B)

IMD and the Investor may purchase, own, assign and re-export the Industrial
Installations and Equipment required for the activities covered by the Agreement.

Upon the definitive end of operations, the State and/or iocai communities may
purchase the Project's immovable assets situated in Guinea at an estimated price
based on the residuai accounting value audited on the date of assignment. The
State and local communities must exercise their option to purchase by notifying the
Investor within thirty (30) days of receipt by the State of notice of the definitive end
of operations

20.7 Construction and Use of Infrastructure

(A)

(C)

(E)

(F)

(G)

The State hereby guarantees to the Investor and IMD a right of access and use of
the Friguia railway line, the port of Conakry and the Existing infrastructure
throughout the term of this Agreement under the most favourable conditions
possible, which will be negotiated with the operators of these facilities (except for
the Infrastructure to be owned by the Investor or IMD) enabling the Investor and
IMD to carry out successfully the Project and the Project Activities and build the
required infrastructure and Industrial Installations and Equipment.

Practicai and logistical terms relating to the use of the Existing Infrastructure, the
port of Conakry and the construction of additional Infrastructure which are
necessary for the implementation of the Project are specified in the Infrastructure
Development and Use Agreement and the Port Agreement. The Infrastructure
Development and Use Agreement and the Port Agreement form an integrai part of
this Agreement

In this respect, the State shail take the necessary measures with FRIGUIA, the
Conakry port Authorities, ACG and any Authority or third party concerned in order
that the Investor and IMD fully enjoy this right of access and use in the most
efficient manner and without any adverse effect on the Project Activities or on the
obtaining of the financing necessary for the implementation of the Project

Based on the concept study already conducted, the Investor and IMD wilt carry out
the feasibility study as regards the rehabilitation or upgrade of railway tines, port
and other Infrastructure necessary for the Project. In order to achieve the
objectives of this Agreement, the Investor and IMD may carry out, directly or
through Sub-contractors, all necessary Infrastructure works and construct, operate,
tepair and maintain and use all necessary Infrastructure, including the Existing
Infrastructure

The State acknowledges and accepté that, throughout the term of this Agreement,
the Investor and IMD shall have all the rights of ownership and exclusive rights for
developing, transforming, constructing, using, exploiting and improving the
Industria! installations and Equipment for the purposes of the Project without any
restriction whatsoever.

The State shall deliver in a timely manner all Authorisations which may be
necessary or useful for the development, construction, operation and maintenance,
and use of the Infrastructure

During this Agreement, if the implementation of the Project requires that additional
infrastructure other than that provided in this Agreement be put into place, then the
State shall grant to the Investor and IMD ail rights, guarantees, land and
Authorisations required and shall enter into any necessary agreements to that

UME, aden ano ron 24 2K be we
effect with any third parties. The Investor, IMD or designated Sub-contractors shall

_ build at their own cost such Infrastructure in compliance with the Current

LLIVE LIME AZ-au Tory

Legislation and shall become the owner of such Infrastructure, unless otherwise
agreed by the Patties.

% Ae We i

CHAPTER 4: UNDERTAKINGS OF THE INVESTOR AND IMD

Article 24: Sub-contracting ~ Transfer of Costs and Charges

21.4

21.2

21.3

'D and the Investor may. appoint one or several operators or Sub-contractors, who may

- be Affiliated Companies, for the performance of ali or a part of their obligations and rights

ansing out of this Agreement, provided that

(sy IMD and the Investor remain, at all times, fully liabie for their obligations and
undertakings provided under this Agreement;

() The operators and Sub-contractors are chosen based on their technical and
financial ability in accordance with mining industry standards;

(C) The operators and Sub-contractors do not have, with respect to the State, any right
or obligation distinct from those of IMD and the Investor.

IMD and the investor guarantee that any payment to Affiliated Companies for the

‘ performance of services or the purchase of supplies relating to their activities shal! be

decumented, reasonable and competitive as if it is related to an unaffiliated third party

ID, the Investor and operators as well as Sub-contractors shall give preference to
Guinean service providers and suppliers provided they offer competitive prices, quality,
quantities and delivery times.

Articie 2°: Employment and Staff

22.4

Guinean Staff
During the term of this Agreement, the Investor, IMD and their Sub-contractors agree to:

‘ Subject to the provisions of this Agreement, employ its Guinean and foreign
employees in accordance with Current Legislation in Guinea:

2. Give priority with respect to empioyment to Guinean nationals and/or residents to
meet their unskilled labour needs, under terms of payment that are generally -
consistent with current practice in Guinea:

3 Give priority with respect to employment to Guineans for any semi-skilled, skilled,
executive or senior executive positions;

4 When applicable, promote the replacement of skilled foreign staff with nationals
who have acquired the necessary -lraining and experience in the course of
employment up to the highest positions in the management of the Project;

&, Set up a training and promotion programme for Guinean staff allowing them to
acquire the necessary experience to assume (executive and senior executive)
management positions, and

6 Provide basic sanitary installations and housing for staff, in accordance with the
Current Legislaticn and current practice in Guinea

The Investor, IMD and their Sub-contractors shall have the right to terminate the -
employment contract of any employee subject to compliance with the applicable
provisions of the law of the Republic of Guinea.

Luve enna 4a0170tws 23 2K be ah

22.2 Expatriate Staff

{A} The Investor, IMD, their Affiliated Companies and Sub-contractors may freely
employ expatriate staff as required by them for the effective performance of the
Project Activities and their success. The State shall ensure the permits required for
these foreign employees are issued by the relevant departments under the
following terms:

(1) Upon the request of IMD, the Investor, their Affiliated Companies or their
Sub-contractors, a work permit shall be issued in the name of each
expatriale employee in accordance with the prevailing reglementation.

(2) Work permits shall be issued for as per the existing reglementation. The
renewal of work permits shail be carried out according to the same
procedures as those provided in the previous paragraph

as) Expatriate staff and their families (spouses and dependents) must also have a
residency visa to be able to reside in Guinea. The visa shall be issued in the name
of each of them upon the application of the person concerned or the Investor, IMD,
their Affiliated Companies or their Sub-contractors, as applicable. The visa shall be
issued within a time limit of fifteen (15) Business Days following the date of the
submission of the complete application to the relevant department, except in
exceptional cases where, for obvious and objective reasons related to public safety,
the issue of the permit is inappropriate. The renewal of the visa shall be carried out
following the same procedures as those provided in the previous paragraphs of this
clause.

A long-term multipie-entry visa shall be granted to expatriate staff on the request of
the Investor, IMD, their Affiliated Companies or Sub-contractors, where applicable.

(C) The State shall facilitate the issue and renewal of any administrative documents
required for the entry and residence of expatriate staff in the Republic of Guinea
and their exit from the country

The State undertakes, throughout the term of this Agreement, not to have adopted
or promulgated measures relating to the investor, IMD, their Affiliated Companies
or Sub-contractors which may lead to restrictions of the terms under which the
Current Legislation authorises:

(1) The entry, residence and exit of any member of their staff, their family and
their personal effects; and :

(2) The employment and dismissal of expatriate staff of their choosing,
regardless of the nationality of this employee.

Article 23: Insurance

The investor and IMD shall assume the direct consequences of the civil liability which they could
incur by reason of any loss or damage of whatever nature, caused to third parties or to their staff
in the course of conducting the Project activities or caused by their staff or the equipment or
goods of which they are owner or which are placed under their responsibility.

Accordingly, the Investor and IMD shall take out the necessary insurance policies against such
risks with insurance and re-insurance companies of their choice, in Guinea or abroad.

Where there is no difference in terms of guarantees, premiums, prices, settlement of claims, use
of foreign currencies, creditworthiness and other terms and conditions, the Investor and IMD shail

4 MVE_EMEA2 4d 701v4 24 ne be xb

“take out insurance policies from Guinean insurance companies, provided that such insurance
policies may be reinsured with first class international companies operating in the re-insurance
sector. 7

Article 24: Purchases, supplies and services

The Investor, IMD, their Affiliated Companies and Sub-Contractors shall whenever possible use
services and raw materials from Guinean sources and products manufactured in Guinea insofar
as these services and products are available on equally competitive terms as to price, quality,
warranties, delivery time and other terms and conditions as on the international market.

The use by the Investor or iMD of a Guinean company in accordance with the terms of the
preceding paragraph shall not imply any future obligation in the event that the said company is
not able to satisfy the investor's or IMD's requirements or in the event that the conditions which it
proposes are not competitive or if it has not been abie to respect ali the conditions stipulated
above.

Article 25: Freight and Maritime Transport

The lavestor and IMD undertake to use their best efforts in order to have up to fifty per cent (50%)
of the alumina exported under their responsibility taken by vessels sailing under the Guinean or
assimilated flags, provided these vessels meet international seaworthiness standards and hold
valid s.aintenance certificates issued by LLOYDS, and that the conditions of their tenders are
equally or more competitive ihan those which the Investor and IMD would obtain on the freight
market for identical terms.

Article 26: Protection of the environment and cultural heritage
The investor and IMD agree to conduct their activities by:

- Studying and minimising any impact of their activities on the environment, including pollution,
any Gelerioration or attack on biodiversity and ecosystems

- Restoring and returning the sites affected by their activities to their natural state or a useabie
state according to the terms of the Mining Code, the Environmental Code and best international
practice in the mining sector.

- Complying, as is necessary, with World Bank Directives.

If the Investor and IMD become aware of elements of national cuitural heritage, moveable or
immoveable, in the course of their activities, they undertake not to move them and to promptly
inform ihe administrative authorities so that appropriate measures are taken without causing any
delay to the Project Activities.

Article 27: Environmental lripact Study and Protection Plan

27.1 The environmental impact study drawn up by the company during the feasibility studies
shall lake into consideration the initial environmental conditions and shall include
information on the types of analysis and results obtained, reflecting the best international
practices recognised in tive mining sector.

27.2 An environmentai protection plan drawn up based on the environmental impact study and
including the development of activities shall be presented in an enclosure to this
environmental impact study.

The pian shali be updated every five (5) years and each time the Company expects to
modify its activities leading to a significant change to this plan.
Lane tea2.co1700 25 ah re kip

The initial plan and its modifications shall be subject to the approval of the relevant
authorities.

Article 28: Indemnification Obligation

28.1 Any Party which causes any damage to the other Party within the scope of this Agreement
shall have to indemnify this Party for the damage caused

28.2 Indemnification by the defaulting Party must cover all the direct damage suffered, including
all cosis, expenses, interest and fees and any other disbursements reasonably incurred

" there is no agreement between the Parties, indemnification shall be determined in
accordance with clause 46.

Indemnification shall be paid in US dollars ($) only.

. Mile
L LIVE _EMIEAZ aaos7aryt 26 xe hy N

CHAPTER &: STATE GUARANTEES

Article 29: Co-operation of administrative authorities

29.1 Cy-operation and assistance of administrative authorities

{A}

(B)

The State shail diligently take ali actions required or useful, and shall give the
necessary instructions to the Authorities concerned (including in particular the
transport, tax, port and customs Authorities), for the full implementation of this
Agreement and the Project and in order for the rights of the Investor, IMD and the
Sub-contractors under this Agreement to be fully enforced. The State undertakes
to facilitate all steps and procedures by ail appropriate measures in accordance
with the Current Legislation and undertakes to provide all reasonable assistance
necessary for, or to facilitate, the implementation of the Project, and in particular:

(1) all construction, development, operation, production, sale, transport or
enhancement works of bauxite resources for the production of alumina that
the Investor and iMD may carry out under this Agreement, and;

(2) (i) the compietion by the Investor and IMD of the environmental and social
impact studies of the Project and its infrastructure components; (ii) the
completion by the Invester and IMD of the feasibility studies: (iii) the
development, design, construction, financing, ownership, use, operation
and maintenance of the Port Installations, the industrial Installations and
Equipment in accordance with this Agreement: {iv) the performance of its
obligations under this Agreement, including, without limitation, by
transferring to the Investor and IMD free of charge and in accordance with
the legisiation applicable, all land, in addition to the Mining Perimeter,
reasonably required by the Investor and IMD for the design, development,
financing, construction, ownership, use, operation, maintenance and
upkeep of the Infrastructure and the Industrial installations and Equipment:
and (v) the import and export, as the case may be, to and from the Refinery
and the Port Installations and industria! Installations and Equipment, and
through the use of the Friguia railway fine, without any restriction
whatsoever, of all products, raw materials, goods or equipment required for
the Project Activities including of the production of the Refinery or the mines.

This co-operation shail include, in particular, without limitation, assistance to the
Investor's or IMD's employees and representatives during their stay in Guinea
{including the granting of visas and necessary Authorisations), free access to the
instaliations and areas contemplated for the Project and to the regions in Guinea
which may contain bauxite deposits, to areas contemplated for the unloading
infrastructure, and the provision of al! relevant technical, fegal and tax information
which may affect the Project. i?

The Stale warrants that the Investor, IMD and all Sub-contractors of the Project will
receive all requested Authorisations to operate without interference and without
being subject to any delay in accordance with the terms and conditions set
hereunder, in the Infrastructure Development and Use Agreement and in the Port
Agreement.

The State shall identify in a timely manner to the Investor and IMD the competent
services in each area concerned in order to facilitate all of the administrative steps
set out in paragraph (A) above and shall ensure that the said services provide the
Investor and IMD with al! necessary assistance and issue in a timely manner all
Authorisations.

. 4 {
uve ene ero 27 Zk We xb

e State undertakes that, during the term of this Agreement, it will not pass or
enact any measures affecting the Investor and IMD which may be construed as
discriminatory in comparison with measures that may be imposed upon companies
xercising: similar activities in the Republic of Guinea.

i
a

@

(F) The State guarantees, within the bauxite reserves identified inside the concession,
an uninterrupted supply of bauxite for the Refinery

(G) The State guarantees the Investor's right to participate in the development of any
natural gas reserve and/or any hydro-electrical resource for the fuel and/or energy
supply of the Refinery and/or any other refinery which the Investor, IMD and their
Affiliated Companies may set up in Guinea in the future for the purpose of the
Project.

(H) The State sha!l ensure and guarantees to the Investor and IMD that the Authorities

will fully co-operate with the Investor and IMD, in particular in order to effect any
filings or registrations which may be necessary to protect the rights guaranteed to
them under this Agreement,

wD The State shall take the necessary measures such that any confirmation which
may be required by the lenders, according to which the State fully supports the
Project, shall be given.

(3) The State shall make sure that no development is carried out which is liable to
have a negative effect on this Agreement, the Port Installations, the Industrial
Installations and Equipment, the Infrastructure Development and Use Agreement,
the Port Agreement, or the Project, and in particular that any hydro-electric
development on the Konkouré river will not adversely affect the Project.

(K) The State guarantees to the Investor and IMD that it is unaware of any fact likely to
undermine the implementation of the Project or the Project Activities or the
effective compietion of the Project.

29.2 Non-expropriation guarantee

(A) The Investor and IMD will have the exclusive right and full liberty to own, operate,
maintain, use, enjoy and dispose of all or any of the Assets, in full ownership, and
to organise their business in their best interests.

(B) The State will not expropriate or nationalize all or part of the Project Assets,
whether by direct action or by the implementation of regulations, legislation, rulings
or court decisions or through the execution of agreements with any third party
whatsoever, the effect of which, ,either individually or in the aggregate, is the
expropriation or nationalization of all or part of the Project Assets, or the
interference with the full and exclusive enjoyment by the Investor, iMD and their
subsidiaries of the rights granted under this Agreement.

(C) if the State expropriates or nationalizes all or a part of the Project assets, the
Investor, IMD and their subsidiaries shall be entitled to a fair and prior
indemnification covering alt direct damage in accordance with international law.

Article 30: Stabilisation of legislation
30.1. The State warrants to the Investor and IMD that the economic and financial benefits and

the legal, fiscal and customs terms and conditions provided in this Agreement or
applicable on this date shall remain unchanged for twenty five years. Beyond the project

smc a 2k It

will benefit from the same legislative framework as those afforded to alumina projects at
the ime.

30.2 Any legislative or regulatory provisions which becomes effective after the date of this
Agreement and which may result in restricting or reducing the rights of the Investor, IMD,
their Affiliated Companies or Sub-contractors, under this Agreement and the Current
Legislation, or in increased obligations upon them, will not be applicable to them.

30.3 However, the State guarantees to the investor and IMD that they may decide at any time
thal any change of common jaw, at any time, which results in more favourable legislative
and statutory provisions, in particular the tax and customs provision, or that any more
favourable condition granted to any other investor in Guinea, shall be applicabie to the

nestor and IMD, provided that if the said developments are subsequently modified in a

less favourable manner, the principle of stabilisation of the fiscal and customs regime will

ly to the’ provisions the Investor and IMD have chosen to benefit from, which shall
in in force to their benefit

Article 31: Financial and economic guarantees

Subject to the provisions of this Agreement, the State, throughout the duration of the Agreement,
shail procure that no Authority instigate or enact any measure affecting the investor, IMD,
All siompany or any Sub-contractor which could result in a restriction in the terms and
conditions under which the provisions of this Agreement permit:

- Tae employment of expatriate personnel and their free movement in Guinea,
. The free choice of suppliers and Sub-contractors;

- The free movement in Guinea of equipment and goods, as well as ali substances and
products resulting from exploration, mining and transformation activities,

- The free importation of equipment, foodstuffs, spare parts, materials, consumables and ©
other goods necessary for the Project and the Project Activities,

- The importation of satellite antenna equipment in compliance with the regulations in force;
- The unrestricted exportetion of products: or
- The unrestricted commercialisation of bauxite and alumina.

Article 2¥: Exchange control guarantees

Sublect to the Company meeting its obligations to pay taxes, duties and charges, the State
warratis «0 the Investor and IMD that, throughout the duration of this Agreement:

(1) The investor, IMD, their Affiliated Companies and Sub-contractors are authorised to open

and maintain bank accounts in foreign countries with foreign commercial banks of
international reputation and to hold in these accounts any financing proceeds and the
proceeds of any production sales, The Investor, IMD, their Affiliated Companies and Sub-
contractors will not be required to repatiiate to Guinea amounts held in these accounts
except amounts necessary for the expenses of whatever nature incurred by IMD, their
Affiliated Companies and Sub-contractors in Guinean Francs in Guinea in the context of
the Project, it being specified that ali the financial operations and movements
corresponding to the activities of IMD must be reflected in its financial accounts in Guinea.

(2) The Investor, IMD, their Affillated Companies and Sub-contractors are authorised to hoid
accounts in Euros or US Dollars or other foreign currencies in Guinea.
29

SLIME EMEA? 4007 2019

The Stale warrants to the Investor, IMD. their Affiliated Companies and the Sub-contractors the
free transler abroad without restriction or cost {except for normal bank fees) of sale proceeds,
funds, dividends and returns on invested capital as well as the proceeds of the liquidation or ~
realigation of their resources or the Assets.

The State warrants to the foreign personnel who are resident in Guinea and employed by the
Investor, IMD, their Affiliated Companies and Sub-contractors the free conversion and transfer
abroad, without restriction or cost (except for normal bank fees), of all or part of their wages or
other elements of remuneration subject to their taxes and other duties having been paid in
accordance with the provisions of the Current Legislation and the provisions of this Agreement.

The State warrants the complete convertibility without any restriction of any sum required for the
Project, at the market exchange rate in accordance with the Current Legislation. The Investor
undertakes however to comply with the exchanye control regulations in force on the date of this
Agreement provided these regulations are compatible with the rights granted to the Investor and
IMD under this Agreement.

Suitable banking arrangements shall be made with Central Bank of the Republic of Guinea, in
order to :acilitate the opening of accounts abroad for debt servicing.

Article 23: Administrative, land and mining guarantees

On the tusis of the results of the environmentai :mpact study, the State, with the financing of IMD
or the Investor, shall proceed, at the request of the Investor or IMD and in compliance with all
applicable international guidelines, to relocate the communities whose presence on land
n y to the Project would be an impediment to the Project Activities. The Investor or IMD
pay a fair and equitable indemnification to the inhabitants in question as provided by the
Current Legislation.

The Sto e warrants to the Investor and IMO the cccupation and the use of all of the land
necessary for the Project Activities, both within and outside of the Mining Perimeter

The Stale warrants to the Investor and IMD that all the Authorizations required under Current
Legisiation including those prescribed by the Guinean Land Code, the Environmental Code, the
Labour and Social Security Codes, the Mining Code and the Code for Economic Activities and
their schedules, shall be promptly issued and at acceptable conditions for the Investor and IMD
for the purpose of the implemeniation of the Project. .

Dy Agreement and the Mining Concessions, the State grants to the Investor and IMD an
exclusive and unrestricted concession over the Mining Perimeter conferring upon the Investor and
IMD the exclusive right to implement the Project and to carry out the Project Activities in the
srimeter and in particular, the right, without limitation, to:

Nosig

a) Carry out all activities involved for the exploration for and operation of the bauxite
urces throughout the Mining Perimeter, including the transformation of such bauxite
esources, the commercialisation of the product derived therefrom, the storage, transport
znd loading and unloading of raw materials, semi-processed and finished products by any
reans and the instailation of facilities for the preparation, concentration and treatment of
such bauxite resources:

(2 Design, develop, construct, own, operate and maintain, with full property rights, the
Refinery, and, as the case may be, any Expansion;

(3) Access and use the Existing Infrastructure and any other Infrastructure, including the

roads, railroads, communication infrastructures, pipelines, transmission lines and related
facilities and port and airport installations (whether located within or outside the Mining

sb ane aon 30 BM i Ng

Perimeter) in existence or to be built as deemed necessary by the Investor and IMD for
the implementation of the Project;

(4) Carry out all the activities listed under article 73 of the Mining Code without the need for
any further Authorisation;

- (5) Design, develop, consiruct, own, operate and maintain, with full property rights, the sites
adlor infrastructure necessary for the autonomous production of energy, including
stations and transmission lines and related facilities,

ulectrica! poy
(8) sell excess electrical capacity to any operator authorised by the regulations in force;
0) Design, develop, construct, own, operate and maintain, with full priority usage rights,

ransportation systems to transport products across the Mining Perimeter, including roads,
railways, canals, pipelines, landing strips for private aircraft and helicopters, cabling and
conveyors. The use of these infrastructures by third parties could be made on mutually
acceptable terms, within the limits of available capacities.

(8) Dredge material from the seabed so as to form a navigable channel for vessels and to
deposit the dredged material on land or in another suitable place clear of the channel;

(9) Access to iand outside the Mining Perimeter abutting the Infrastructure for the purpose of
~ obtaining access to equipment and/or materials and water,

Use, clear, transform and grade the ground in the Mining Perimeter and any vegetation,
trees, waterways, facilities, structures, improvements or obsiructions located on or under
ihe Mining erimeter, including the use and the development, construction and operation
of dams, water reservoirs, aquifers and water resources;

(ig)

roy Acquire and utilize all raw materials and utilize the goods and resources (whether
movable or immovable) that are located on, may be built upon or that are part of the
Mining Perimeter, including wood and water resources, fill for the site of the Refinery and
dams, ballast for railroads and sand extracted;

(ie) Carry out all activities related to the use of water, energy, raw materials, emission of gas,
discharge and storage of liquid and solid waste (including wastewater, red mud and ash)
and the formation and storage of red mud;

(13) Secure the Mining Perimeter by installing fencing or other suitable materiais;

(14) Restrict the access of persons to the Mining Perimeter and related housing and social
installations to the extent that such installations are outside of the Mining Perimeter,

(16\ Freely transport and/or import (by rail, ‘sea, road, air or otherwise) ail materials, toals,
equipment or services needed for the works, and store, load and unload the same in
places and in premises related to the Project; and

(16) Carry out ail activities necessary for the development, design, construction, financing,
ownership, operation and maintenance of the Project.

© Slate warrants to the Investor and IMD that

(4) the rights and advantages granted to the Investor and IMD under the terms of this
Agreement have been conceded, guaranteed and acknowledged in accordance with the
Current Legislation, that it will ensure that all action is taken which is necessary for (a) the
unrestricted implementation of this Agreement; and (b) the enjoymient by the Investor and

IMD of the rights guaranteed hereunder, in the Infrastructure Development and Use

L_LIVE_FMER24401701¥4 3 ZK ne hip

Agreement and in the Port Agreement and that all Authorisations required to this effect
have been or will be issued in a timely manner to the Investor and IMD and that all
formalities and procedures required by the Current Legislation have been or will be
cifected in a timely manner when due;

tie maintenance of the validity and effectiveness, or the timely renewal, of the
\uthorisations granted or to be granted by any Person, entity or Authority necessary for
the development, access to and operation of the ground, walerways, seaways and any
- other Infrastructure of whatever nature necessary for the implementation of the Project.
the Authorisations: will include, without limitation, approval of the environmental impact
essessment, waste-water discharge permits, water rights permits, dredge and fill permits,
quarry permits, tree-cutting permits, air quality permits, local electrical, mechanical and
building permits and all other focal approvals. As soon as possible from the date of a
request by the Investor and IMD, the ‘Slate undertakes to grant the above environmental
‘Authorisalions. The Authorisations shall be deemed to be granted in the absence of an
express response by the Stale within a period of one (1) month from the date of the
raquest by the Investor and IMD or such shorter time period provided by the regulations in
Loree.

(2)

The Sle'e represents and warrants that the land and the subsoil included within the Mining
Perimeicr and the Mining Concessions and the rights relating thereto, conceded and agreed to
under this Agreement, have been conceded and guaranteed in accordance with the Current

. Legislation and that the Mining Perimeter and the said rights shall remain valid and in force in an
exclusive manner throughout the duration of this Agreement, without any restriction whatsoever
which could be Hable to affect the use by the Investor and IMD of their rights to implement the
Project und the carrying out of the Project Activities.

@ represents and warrants that any land necessary for the Project and the Project
shall be reserved by the Authorities for the Investor and IMD in such a manner that the
y Infrastructure may be constructed and used at the desired time and may be used
(logether with the land) by the Investor and IMD in an exclusive manner or if not in an exclusive
manner, on a priority basis, provided that the sharing does not affect in a negative way the
efficient pursuit of the Project and for a term expiring no earlier than the same date as this
Agreement.

‘te © > axtent that the land necessary for the Project Activities is private land, the State shall
negotiale, in accordance with the applicable legislation, the purchase of such fand at a fair market
price by IMD,and if the negotiations are fruitless, the State shail use its prerogatives of public
power t@ acquire such land; the State shall thereafter transfer this land to the Investor and iMD,
within a period of time allowing the progression, according to the established time schedules, of
the Project Activities, under conditions allowing the Investor and IMD to benefit from and enjoy
without restriction all rights attached to the status of full ownership. Any expropriation procedure
affecting a third party shall be carried out by the State without delay, in accordance with the

indemnification provisions of the Current Legistation on the date of this Agreement.

The Stvie hereby represents and warrants to the Investor and IMD that it has taken and will take
in the future all required actions and give all required instructions to the Authorities involved in any
manner wilh the Port Area, including the transportation, the port and customs Authorities so that
its granted to the Investor and IMD hereunder are fully and constantly respected,
‘out ine term of this Agreement, particularly as regards the land, the Friguia railway line
and the waterways and seaways relating to the Industrial Installations and Equipment and the
Port Insiallations.

Subjec! to the compliance by IMD with the conditions required under article 46 of the Mining Code,
the State guarantees the renewal of the Mining Concessions in accordance with clause 42 of this
Agreement and the State undertakes to renew Authorisations and all the rights and titles over the
Assets, so that the Project car continue normally until the expiry of the term of this Agreement.

LALIVE cracaaaaoi7orve 32 ZI iC Ny hip

CHAPTER 6: FISCAL AND CUSTOMS REGIME
Article 34+: General provisions

The clauses of this chapter 6 together with the Accounting and Tax Schedule define the Fiscal
and Customs Regime applicable to the Investor and IMD within the scope of this Agreement. This
regime shall apply from the Effective Date until the expiry of the term of this Agreement.

With the exception of the Taxes expressiy mentioned in this Agreement and which will be
applicable according to the terms set out in this Agreement, the Investor and IMD, their Affiliated

_ Companies and Sub-Contractors will not be subject to any Tax in Guinea throughout the term of
this Agresment.

Article 25: Fiscal regime applicable to the initial phase

From the date of signature hereof to the Date of Commercial Production, the Investor, IMD, their
Affiliated Companies and Sub-contractors will be exempt from any Tax (including VAT) for all
Project Activities undertaken during this period, whatever their date of effective payment, except
for those set out exhaustively hereafter:

35.1 Social Security Contributions

The investor, IMD, the Affiiated Companies and the Sub-contractors shall pay their share
©’ social security contributions as employers, in accordance with Current Legislation, on
the salaries of any staff of Guinean nationality, workers’ contributions are borne by staff.

35.2 Withholding tax

The Investor, IMD, their Affiliated Companies and Sub-contractors must apply in
accordance with the Curent Legislation

a withholding tax on salaries paid to staff of Guinean nationality;

a wilhholding tax of 10% on salaries paid to expatriate staff present in Guinea for more
than 183 days during the calendar year, in discharge of any income tax due by this
expatriate staff.

Tre withheld taxes provided above shali be borne by employees and paid by IMD, the
Aifitiated Companies or Sub-contractors to the State.

3u.o Single tax on vehicles

The Investor, IMD, their Affiliated Companies and Sub-contractors shail pay the single tax
on vehicles at the rate in force with the exception of building site vehicles and engines
used for Project Activities

36.4 Fixed Payment
A fixed payment of 6% of saiaies paid in Guinea and outside of Guinea to employees
working in Guinea shall be made by IMD. the Affiliated Companies or the Sub-contractors

to the State. This payment shall be borne by IMD, the Affiliated Companies or the Sub-
contractors, as applicabie, and is deductible from their taxabie income.

Le stone ore 33 ZK te

Article 36: Fiscal regime applicable to the operational phase

36.4

36.2

36,3

a
a

5.6

Contribution to local development

As of the Date of Commercial Production, IMD shall be subject to an annual contribution to
local development al a rate of 1% (one percent) of turnover of exported bauxite.

For bauxite transformed into alumina, the 1% local devetopment contribution will apply to
the FOB value of CBG bauxite, adjusted for alumina content.

The conditions of the use of this contribution to local development shall be defined by
mutual agreement between the Parties lo this Agreement and the beneficiary local
communities.

Mining Tax on Bauxite

MD shail be subject to the {ax on exported bauxite at a rate of 10% of the FOB value of
CBG Bauxite, adjusted for alumina content, in accordance with the provisions of Article
135 of the Mining Code.

Mining Tax on Bauxite Converted into Alumina

MD shail be subject to the tax on bauxite transformed into alumina at a rate of 5% of the
FOB vatue of C8G Bauxite, adjusted for alumina content. in accordance with the

provisions of Article 139 of the Mining Code.

Fixed and Land Duties

MD shall be subject to the payment of fixed and tand duties in application of the
provisions of Articles 137 and 138 of the Mining Code.

Payment of corporate income tax and additional profit tax

(A) From the first fiscal year following the expiry of the ten (10) year period from the
Date of Commercial Production of an Alumina Train, IMD, any Project Company
concerned and Sub-contractor shall pay corporate income tax in respect of the
production: of that Alumina Train at the rate of thirty-five percent (35%).

(B) During such ten (10) year period, the Investor, IMD or any Project Company
concerned shail pay an annual lump sum corporate income tax, the amount and -
terms of which shall be set under an amendment to the present agreement

Amortisation regime

All property corporeal or incorporeal of IMD, any relevant Project Company or Sub-
contractor, together with all property, movable or immovable put at their disposal in the
context of any occupation of puble property, shall entitie IMD or the relevant Project
Company to tax amortisation in accordance with the terms of the Guinean General Tax
Code. The amount of the tax amortisation will be calculated according to the amortisation
regime provided in the Current Legisiation

LIVE, EMEA? aaD4 70199 34 2K be

36.7 Deferment of losses

curred by IMD. any Project Company or Sub-contractor shall be deferrable over
Tive@ (0) fieca yours foils.ving the fast fiscal year of losses after the expiry of the ten (10)
year tax exemption. Deemed deferred amorisations during fiscal years showing a loss,
including amartisations cf (he expenses of the original setting-up, can be accumulated and
deferred over the ten (10) subsequent fiscal years up to the amount of the taxable income.

36.8 Calculation of taxable income

Unless otherwise provided in this Agreement and in particular in the Accounting and Tax
Schedule, taxable income shal! be determined in accordance with the Current Legislation.

36.9 ‘-eductions from taxable income

A

nong other items, the items set out in the Accounting and Tax Schedule are deductible
m taxable income, as well as the total amount of interest and other payments (excluding
repayment of principal) and expenses due to the Lenders, including in relation to
wyareholders’ loans

36.10 Reserve for the restoration of mining deposits

14D and any Project Company or Sub-centractor, if they so wish, may make a reserve of a
maximum amount of ten per cent (10%) of taxable profits at ihe end of each fiscal year,
which is deductible from taxable profits, for the restoration of the mining deposits

11; case of fiscal years showing a profit, such reserve can be ernpioyed in the five (5) years
flowing its creation, failing which it shail be carried over and recorded in the financial
results of the fiscal year. However, if, at the end of the fifth fiscal year, the financial results
of IMD, any Project Company or Sub-contractor show a loss, this reserve may be deferred
sjain in order to be available for use in relation to a following fiscal year showing a profit

36.11 Investment credit

uAD and any Project Company or Sub-contractor will benefit from an investment credit
representing five per cent (5%) of all investment made in the course of the fiscal year.
This allowance is deemed to be a deductible charge for the calculation of the taxable profit

In the event that IMD or any Project Company or Sub-contractor possesses an interest in
one or more companies which have invested in new infrastructure not existing at the date
oi this Agreement and which are necessary to the Project and directly or indirectly
financed in whole or in part by the latter, IMD or such Project Company or Sub-contractor
will be entitled, pro rata to their shareholding in this or these companies, to consolidate
Lal itive or negative financial results before tax with its own positive or negative
rasulls and vice versa

36.42 . Jithholding taxes

A withholding tax in fuil settlement of any other Tax on income is payabie on the income of
foreign Sub-Contractors for any activity ir) Guinea taking place less than one hundred and
eighty three (183) days in any calendar year. The rate of this withholding tax is fixed as
follows:

- 10% as regards service providers;
- 10% after deduction of all expenses incurred under the contract concerned as regards all

other Sub-Contractors ;
ZK pb wy

ag
LLIVEIaIRAd 440170102 36

These withholding taxes are for the account of the service providers and Sub-Contractors
and will be paid to the State by IMD or the relevant Project Cormpany or Sub-contractor.

IMD and any Project Company or Sub-contractor shail be subject to a tax on income from
securities at a rate of ten per cent (10%) of the distributed profits and distributed reserves.

Withholding tax shail apply on rental income at a rate of fifteen per cent (10%) of the rental
income paid to natural persons who are owners of rented buildings. This withholding tax
for account of the lessor and shall be paid by IMD or the relevant Project Company or
sub-contractor for the account of the ‘essors.

36.13 Value added tax

The Investor, IMD, Affiliated Companies and the Sub-contractors shail be exempt
from value added tax on all imports necessary for the Project, with the exception of
materia! and items exclusively intended for the persona! use of their employees

(B) The Investor, IMD, Affiliated Companies and Sub-contractors shall, once a year,
compile a list of the material to be imported and shall ensure this material shall be
exclusively used for the purposes of the Project. This list, after having been sent to
the Centre for Mining Promotion and Development, shall be published by
ministerial decision jointly made by the Minister of Finance and the Minister for
Mines, within a maximum period of fifteen (15) days from the date on which the list
is received.

f} The Investor, IME, Affiliated Companies and Sub- contractors shall aiso be exempt
from value added lax on all purchases as well as all services necessary for the
Project. This clause shai apply to any foreign or Guinean Sub-contractors involved
in the Project in Guinea, such exemption applying only to the purchases and
services necessary for the Project. The exemption certificates, signed by the
Minister in charge of Finance, shall be sent by the Investor and IMD to the various
Sub-contractors concerned

Article 37: Customs regime applicable to the construction phase and works on any
Expansion

37.4 Customs relief

From the date of this Agreement. the Investor, IMD, their Affiliated Companies and the
sub-Contractors shall benefit, in relation to their activities connected with the Project, from
a fuli exemption from customs duties, levies, taxes, fees and royalties on importation and
re-exportation of equipment, materials, heavy machinery, vehicles and machines with the
exception of tourist vehicles or vehicles carrying foodstuffs. In the event of resale of
goods and equipment having benefited from the exemption, ihe relevant Taxes or duties
will become payable. The component parts, lubricants and fuel (except petro!) necessary
for such equipment are also exempt. In the event of the termination of the Project for
whatever reason all goods, equipment and machines used in [he Project may be exported
from Guinea free of Tax or dulies of any kind

However, the aforementioned goods shall be subject to the payment of a registration fee

lo the customs Authorities at the rate of 0.5% of the CIF value of the imported goods,
subject to the total amount shall not exceed an amount set in the Finance Law.

2 Kb
LIVE, aE 4401798 36 2k by

37.2

Temporary importation

Equipment, materials, machines. apparatus, utility and transportation vehicles, other
heavy vehicles, and electrical generators imported by the Investor, IMD, their Affiliated
Companies and the Sub-Contractors, intended for construction works and works on any
Expansion shall benefit from the temporary importation regime

A. the expiry of the works, such goods must be re-exported free of any Tax or duties

The investor, iMD or any Sub-contractor shal! compile a list of equipment, materials,
heavy machinery, machines and vehicles used for mining and industrial purposes (except
tourist vehicles) together with the fuel (with the exception of petrol), lubricants, other
petroleum products, coals and raw materials and consumables (not including foodstuffs) to
be imported and shall ensure that these products are used exclusively for the Project
‘nis list, after having been sent to the Centre for Mining Promotion and Development,
shall be communicated to both the Minister of Finance and the Minister for Mines for
approval that shail be given within a maximum period of thirty (30) Business Days. The list
may be completed as and when necessary depending on the progress in the Project and

“ such amendments shall be deail with according to the same procedures

The Investor, liD or any Sub-contractor are required to supply to the Centre for Mining
momotion and Development and to the customs Authorities in the first quarter of each
year an inventory of the material imported under the temporary importation regime.

In the event of a resale in Guinea of goods imported under the temporary importation
regime, these goods shall be liable for Taxes in accordance with the provisions of the
Mining Code.

Articie 34: Customs regime applicable to the exploitation phase

From the Date of Commercial Production, the Investor, IMD, their Affiliated Companies and the
Sub-Coriractors shall be required to pay customs duties and levies in force at the date of this
Agreement in relation to their activities, subject to the following:

Imported supplies belonging to the second (2™) category set in article 153 of the Mining
Code, being raw or consumabies materials required for transforming ore into finished and
semi-finished products on site, and all petroleum products necessary for the production of
energy for such purposes are exempt from tax and customs.

imported supplies belonging to the first (1") and the third (3"%) categories set in article 153
of the Mining Code, being on the one hand the equipment, material, heavy machinery,
machines and vehicles, except tourist vehicles shown as capital investment, and on the
other hand raw or consumables materials used for extraction and adding value to ore,
when imported for mining and industrial purposes, are submit to an import tax at a fixed
rate of 5.6% of the FOB value of these supplies.

The investor and IMD shall compile a list of equipment, materials, heavy machinery,
machines and vehicles used for mining and industrial purposes (except tourist vehicles)
logether with the fue! (with the exception of petrol), lubricants, other petroleum products,
cvals and raw materials and consumables (not including foodstuffs) to be imported and
shall ensure (that these products are used exclusively for the Project. This list, after having
been sent to the Centre for Mining Promotion and Development, shall be published by
ministerial decision jointly made by the Minister of Finance and the Minister for Mines,
wilhin a maximum period of thirty (30) days

tv Fa? 0-760 37 ZK Ni be

“38.4

38.2

No customs levy is peyable on equipment, materials, heavy machinery and machines
directly participating in the operation of the railway and port Infrastructure and
iransportation necessary to the Project

tegistration fees shall be payable as provided under clause 37.1 above, subject to the
cap provided in that clause

importation of petroleum products necessary for the implementation of the Project

{A) The petroleum products (with the exception of petrol) necessary for the
implementation of the Project may be imported by the investor, IMD, their Affiliated
Companies and the Sub-Contractors and must comply with the specifications in
force. They shall be exempt from any Taxes (VAT included). The Investor, IMD
and the Sub-contractors shall, once a year, compile a list of petroleum products to
be-imported and shall ensure that such products are used exclusively for the
purposes of the Project; this list, after having been sent to the Centre for Mining
Promotion and Development, shall be published by ministerial decision jointly
made by the Minister of Finance and the Minister for Mines, within a maximum
period of thirty (39) Business Days.

{B) The Authorisation to import petroleum products shall be given for a definite
duration by the Minister for Trade after consultation with the Minister for Mines and
the Finance Minister. This Authorisation is renewable as many times as is
necessary for the purposes of the Project but may not be assigned or transferred.

(S) The entry of the petroleum products on the Guinean territory must be made
exclusively by sea and on the condition that the Investor, IMD, their Affiliated
Companies or the Sub-Contractors have installed the appropriate logistical
infrastructure, approved by the Authorities and complying with the requirements for
the specific petroleum products fo be stored.

(2) During the period preceding the building of the logistic installations for the storage
of petroleum products, the Investor, IMD, their Affiliated Companies and the Sub-
Contractors will have the opportunity to purchase the petroleum products on the
local market in accordance with the pricing structure applicable to the mining sector.

The petroleum products imported by the Investor, [MD, their Affiliated Companies
and the Sub-Contractors shall be exclusively used for the Project. They may not
be sold or transferred to third parties.

i) Subject to the provisions ai clause 23, the Investor, IMD, their Affiliated Companies
or the Sub-Contractors must take out insurance with insurance companies
approved in Guinea in respect of the liability for any damage caused by the
imported petroleum products on the Guinean territory.

{G) Fuel, lubricants and other petroleum products not direcily used in the operations of
extraction and enhancement of the ore shall be purchased according to the price
structure applicable to the mining sector.

iinportation of industrial explosives necessary for the Project
(A) The Investor and IMO shali have the right to import industrial explosives for the
Project, it being agreed that the Company shall be exempted from any Taxes

(including VAT) on such products

(B) The Investor and IMD must give prior notice to the competent Authorities of their
needs, the forecast importation plan and the characteristics of the explosives.

LLLIVE_ EMER A601 T0101 38 2 K ne tke

Alternatively, the investor and IMD may use companies approved for this kind of
activity.

(c) The investor and IMD and the relevant Project Company shall comply with
standard rules of security, as well as the rules and standards of security in force in
the Republic of Guinea in relation to transportation, warehousing and use of
explosives,

Stabi tion of the Pincal and Cuntums Regime

to the provisions of this Agreement, the Investor, IMD, and their Sub-contractors shali not
in relation to the Project Activities. to any Tax, including duties, exit taxes and VAT,
lot expressly pravidied for in tas Agreement

st

In accordance with clause 30, the Investor, IMD, their Affiliated Companies and the Sub-
contractors shail benefit from the warranties given by the State, in relation to the Project,
conceminag the stabilisation of the Fiscal and Customs Regime in force on the date of this
Agreement for the duration of twenty five years. subject to the provisions of Article 30 .

The Investor and IMD may at any time and at their convenience elect to be governed by more
fe 2 legal and statutory provisions resulting from developments in the Current Legislation in
Guir {any time or which may be applied in the future to any investor carrying out similar
activities In Guinea, it being made clear that if these changes are later modified unfavourably, the
» of the stabilisation of tne Fiscal and Customs Regime of the Agreement will apply to the
from which the Investor and IMD have decided to benefit and which will therefore
remain in force for their benefit

Artic: “0: Miscellaneous provisions

40.1 Accounting Principles

Taking into account the specific characteristics of the Project, IMD and the Project -
Companies are authorised to carry out their accounting in Guinea in US Dollars, while
complying with the accounting and fiscal principles set out in the Accounting and Tax
sohedte and provisions of the Guinean Accounting Plan which are not inconsistent.

miesé accounts must be sincere, true and detailed and be accompanied by the
documentary proof required to verify therm. These accounts may be reviewed by the
representatives of the State specifically authorised to that effect

40.2. Annual financial reports

The financial statements required by Guinean legislation (balance sheet, profit and loss
accounts, intermediate management accounts, finance schedules) shali be converted into
and presented in Guinean francs in accordance with the conditions set out in this
jreement and particularly developed in the Accounting and Tax Schedule.

information provided! to tne State by the Investor or IMD in accordance with the terms
this claves 40 shail be considered confidential and the State undertakes not to
disclose it fo any third parties without having obtained the prior written consent of the
Investor and IMD, which shail not be refused without valid reason

40.3 Calculation of Taxes

The calculation of any Taxes shail be made on the basis of the accounting data and
carried out in US Doila’s which shall be converted into Guinean francs (GNF) on the
following terms:

sav 8 ZK ee

4. LIVE EME

Alternatively, the Investor and {MD may use companies approved for this kind of
activity.

(C) The Investor and IMD and tne relevant Project Company shall comply with
standard rules of security, as well as the rules and standards of security in force in
the Republic of Guinea in relation to transportation, warehousing and use of
explosives.

Articl: 39: Stabilisation of the Fiscal and Customs Regime

Subject to ihe provisions of this Agreement, the Investor, IMD, and their Sub-contractors shall not
be suvject, in relation to the Project Activities, to any Tax, including duties, exit taxes and VAT,
which is not expressly provided for in this Agreement.

In accordance with clause 30, the Investor, IMD, their Affiliated Companies and the Sub-
contractors shall benefit from the warranties given by the State, in relation to the Project,
concerning the stabilisation of the Fiscal and Customs Regime in force on the date of this
Agreement for the duration of twenty five years. Beyond, the fiscal and customs regime will be no
jess favourable than that applicable to Mining Agreement of similar projects , concluded within
the five years preceding the expiry of the stabilisation regime, or ,shall such an agreement not
exist, {he most recently conciuding such agreement.

The Investor and IMD may at any time and at their convenience elect to be governed by more
favourable legal and statutory provisions resuiting from developments in the Current Legislation in
Guinea at any time or which may be applied in the future to any investor carrying out similar
activities in Guinea, it being made clear thai if these changes are later modified unfavourably, the
princivie of the stabilisation of the Fiscal and Customs Regime of the Agreement will apply to the
provisions from which the Investor and IMD have decided to benefit and which will therefore
remain: In force for their benefit.

Articl: 40: Miscellaneous provisions
40.1. Accounting Principles

Taking into account the specific characteristics of the Project, IMD and the Project
Companies are authorised to carry out their accounting in Guinea in US Dollars, while
complying with the accounting and fiscal principles set oul in the Accounting and Tax
Schedule and provisions of the Guinean Accounting Plan which are not inconsistent.

These accounts must be sincere, true and detailed and be accompanied by the
documentary proof required to verify hem. These accounts may be reviewed by the
representatives of the State specifically authorised to that effect.

.

40.2 Annual financial reports

The financial statements required by Guinean legislation (balance sheet, profit and loss
accounts, intermediate management accounts, finance schedules) shall be converted into
and presented in Guinean francs in accordance with the conditions set out in this
Agreement and particularly developed in the Accounting and Tax Schedule.

Any information provided to the State by the Investor or IMD in accordance with the terms
of this clause 40 shail be considered as confidential and the State undertakes not to
disclose it to any third parties without having obtained the prior written consent of the
Investor and IMD, which shail not be refused without valid reason.

ARAAONEOI A 40 iS NY va

LLIVE_ Gh

CHAPTER 7: MISCELLANEOUS AND FINAL PROVISIONS
Article 44: Validity of the Agreement

41.7 Subject to clauses 3.41, 46, 49, 59 and 51 which shall come into force upon execution of
this Agreement by the Parties, this Agreement shall fully came into effect upon satisfaction
of the latest of the following conditions (the “Effective Date”)

(A) ratification of this Agreement in accordance with the Mining Code: and

(B) delivery to the Investor of a iegal opinion issued by the Supreme Court of the
Republic of Guinea confirming without any reservation that the Agreement is fully
compliant with, and enforceable under, Guinean Jaw and that all Authorisations
required from any Authority to that effect have been cbtained

41.2 This Agreement shali come into effect even if on the Effective Date the publication of the
ralification deed mentioned above has not yet occurred in the Official Journal of the

Republic of Guinea

41.3 The State undertakes to fulfill the terms provided under clause 41.1 within ninety (90) days
of the signature of this Agreement.

Articts 42: Duration of the Mining Concessions

42.4 The duration of the Mining Concession granted under this Agreement shall be twenty five
(25) years from the presidential decree granting it in accordance with the Mining Code.

a2 % At the end of this period of twenty five (25) years, the Mining Concession shall be renewed
automatically for a new period of twenty five (25) years.

42.3 Beyond this second 25 year period, the State undertakes to renew the Mining Concession
for additional periods of ten (10) years each, under the terms of the Mining Code and until
oxploitable deposits ars: exhausted.

Article 43; Termination of this Agreement

43.1 This Agreement shal! terminate:
cA) in the event of expiry of its duration in accordance with clause 4:

‘B) at any time in the event of a total waiver of all the Mining Concessions by IMD, in
the absence of any request to renew the latest of the Mining Concessions in
accordance with clause 42.2 of in the event of revocation of the latest of the Mining
Concessions in accordance with the Mining Code, provided that such revocation is
not in breach of any of the provisions of this Agreement or the Mining Code;

ic) in the event of termination for force Majeure in accordance with clause 49:

{D) in the event of termination for a serious breach by a Party of one of its material
obligations or warranties under this Agreement as foilows:

'f there is a serious breach by one of the Parties of one of its material obligations or

guarantees under this Agreement, written notice shail be sent by the non-defaulting Party
fo the other Party, asking the latter to remedy this breach within sixty (60) days

eaost0%: a1 2K We We

43.2

Article

44.4

44.2

{_LIVE_ENit

Should the breach persst, the non-defaulting Parly shall have the right to terminate this
Agreement by written notice sent to the other Party, the termination having immediate
eifect upon receipt by the defaulting Party of the termination notice without the need to go
before a court. The non-defaulling Parties shall be entitled to claim fro indemnification
determined amicably or aiherwise in accordance with clause 46.

Upon termination of this Agreement:

fA) The Investor, IMD and their Sub-Contractors shail have the right to recover all
materials, equipment, installations or other assets which they have purchased in
Guinea and/or imported and/or instalied on Guinean soil, including any
infrastructure or olher immoveable assets, and shail have the right to export these
freely !o any destination of their choice, or to sell them in Guinea, free of any Taxes,
subject to article 56 of the Mining Code.

ey In addition, except in case of a termination of this Agreement for a breach by the
State, the Investor and IMG shail deliver to the State any feasibility studies and
other data carried out by the Investor and iMD or which shali have been delivered
to them by the State. All such documents and information contained therein shall
remain confidential during the time provided by the Current Legisiation or this
Agreement

4: Assignment, Transfer and Lease
Assignment of the Mining Concession

The Mining Concession may be transferred, in whole or in part, in accordance with article
5.2 of the Mining Code and clause 9. In case of a transfer of part or the whole of the
ing Concession, IMO's rights and obligations under this Agreement shall be
automatically transferred to the new holder, which shail automatically become a party to
this Agreement and shall acknowledge this in writing as a condition precedent to the
transfer. From the date of the transfer. the new holder shall be soiely responsible for the
rights and obligations transferred to #. he State shall procure that any formality and any
Aulhorisation required for such transfer are carried out or issued in a timely manner.

/ssignment of the Company's shares

Any direct assignment of more than fifty percent (50%) of the Company's shares, through
© sale or any other method leading to a transfer of the effective contro! of the Company,
shalt be dealt with as an assignment and shail be subject to the prior approval of the State
which has a right of first refusal which it can exercise over the terms and conditions

oifered by the purchaser.

In such a case, the Company must notify the State of tne planned assignment by
mentioning any information useful to if and particularly the name of the assignee, the price
and payment terms

3 of the date of receipt of tins nolice, the State shall have a thirty (30) day time period to:

3) either refuse to approve the assignment and thus exercise its right of first refusal
under the terms and conditions of the initial planned assignment of which it has
been notified

bh or approve the assignment and thus waive its right of first refusal, it being

understood that ihe State must notify the Company of its decision at the latest
upon the expiration of the thirty (30} day time limit anct if the State does not reply

seve ” Ze hoy

within this thirty (30) day time limit. the State shall be deemed to have given its
approval to the planned assignment and therefore waived its right of first refusal

{* the State exercises its right of first refusal, it must pay the price, free of any Tax, into a
ink account abroad provided by the Company, within thirty (30) days; failing that the
State shall be deemed to have warved its right of first refusal

ed that no prior approval is required for direct or indirect transfer of the
ares of a company holding shares in {MD or a Project Company.

The State’s right of first refusal shall not apply in case of assignment to fenders (or
creating security interests in their favour) nor in the case of assignment to Affiliated
Companies if the following terms are met

a the transfer agreement expressly provides an undertaking by the assignee to be
bound to the terms and conditions of this Agreement:

B the assignee has demonstrated (hal he possesses or has access to technical and
financial resources and the necessary expertise to carry out activities linked to the

Agreement;

a copy of the transfer agreement is sent to the State; and

the transfer agreement has been duly signed and contains a provision under which
the assignee assumes all the Company’s obligations

44.4 Other Assignments
Any other transfer of riahts or obligations under this Agreement shal! be subject to the

x nt of the other Parties, with the exception of transfers to or establishment of
security interests in favour of lenders which shall be free.

Articic 3: Language and Measurement System

This Agreement is written in French and English. If there is a discrepancy between the French
and Evi. sh versions of this Agraement, the French text shall prevail.

The messurement system app! cable and used in this Agreement shal! be the metric system.

Article 46: Dispute Resolution
46.1 Amicable Settlement

‘The Parties undertake to make their best efforts to settle any dispute arising out of, or
relating lo, this Agreement amicably. The amicable settlement shall be commenced, prior
to any arbitration proceedings, by the most diligent Party which shall serve an amicable
sattlement request upon the other Party in accordance with clause 52. This request shail
. antain the reasons for cammencing litigation, a memorandum setting out the basis for the
request and the claims of the Party making the request, together with the pieces of
evidence and the name of the proposed conciliator, the other Party having eight (8)

iiness Days to notify whether it accepts the proposed conciliator or not or provide the
name of the conciliator which a proposes, a failure to responc within this time period shali
be the equivalent of an agreement by the second Party upon the choice of the conciliator
proposed by the first Within a maximum period of one (1) month from the date of its
appointment, the concihator shall endeavour to settle the disputes submitted to it and to
have the Parties reach an arcable solution.

LLIVE PAE

46.2

46,3

46.4

46.5

Lawes

Arbitration

The Parties hereby consent to submit to the International Centre for Settlement of
Investment Disputes (“ICSiD") any dispute arising out of, or relating to, this Agreement,
which is not selfied in accordance with clause 46.1 within forty five (45) days from the date
of the amicable settlement request referred to under clause 46.1 or any longer time period
reed by the Parties, for final settlement by arbitration pursuant to the Convention on the
Sattlement of Investment Dispules between States and Nationals of Other Contracting
States (the “Convention’) The Parties agree lo make all applications and submissions to
iCSID and to take all other actions and provide any other information necessary to institute
such arbitration proceedings. Unless otherwise agreed by the Parties, the arbitration
proceedings hereunder shall lake place in Paris, France and the number of arbitrators
shall be three (3). Each Party shall have the right to appoint one (1) arbitrator, and the
third arbitrator shall be selected by the two (2) arbitrators so appointed, and failing such
appointment by a Party or the two arbitrators, by the Secretary-General of the
Administrative Council of 1CSID. Each Party hereby agrees (a) to be bound by any final
decision or award of an arbitral tribunal constituted pursuant to this clause; (b) that neither
Party shall be liable for punitive damages as part of any award of such an arbitral tribunal;

~ and (c) to share equally the fees for such arbitration or in accordance with the decision

tuade by the arbilral tribunal

lt is hereby stipulated by the Parties that the Investor is a national of the Republic of
jreland. It is also agreed that, although IMD is a national of the Republic of Guinea, it is
controlled by nationals of the Brilish Virgin Islands and shal! be treated as a national of
that Slate for the purposes of he Convention.

Vaiver of sovereign immunity

The State hereby spe: ally waives any right of sovereign immunity as to it and its
property in respect of jurisdiction of the arbitral tribunal or the enforcement and execution
of any final decision or award of an arbitra! tribuna! constituted pursuant to clause 46.2.

General Provisions

The Investor and [MD shall be deemed to be one Party for the purpose of this
clause 46.

3) In the event tha! ICSI) has no jurisdiction, for whatever reason, to settle a dispute
arising out of, or relating lo, this Agreement, this dispute shail be finally settled
under the Rules of Arbitration of the International Chamber of Commerce by three
arbitrators appointed in accordance with the said Rules.

Notwithstanding any actions undertaken to resolve a dispute under this Agreement,
the Parties musi continue to comply with their obligations still outstanding under
this Agreement

Payment

Minutes of conciliation agreed belween the Parties, or a decision of an arbitral tribunal
made in accordance with the provisions of ihis Agreement, shall bind the Parties and must
be performed immediately, wilhoul the Parties being entitled to any right of appeal. Any
competent court shall endorse the arbitral decision in order to allow the enforcement of
that decision, the sums due having to be paid by the Parties in US Dollars to the account
of the beneficiary and at the bank and place of its choice. The sums in question shall be
exempt from any Taxes and any other fiscal or quasi-fiscal deduction or charge.

see ‘a Zk Ie Be
Article 47: Modification

Any provision which is not set out in this Agreement may be proposed by a Party and shail be
examined in detail, The Parties shall endeavour in good faith to reach a mutually acceptable
solution, in order to put the new provisions in an amendment agreement signed by the Parties
and whiciy shall be approved by the State. Any change or change proposal which is not accepted
by the Parties in a written amendrnent shail have no effect

In the event of an unexpected and irreversible change in the essential economic factors on which
the viabiily and feasibility of the Project are based which would render substantially impossible
for the Investor and IMD the continuation of the Project at a satisfactory level of profitability and to
the extent that the circumstances of this change are not attributable to the Investor and IMD, the
State agrees to put in place, by way of an amendment to this Agreement, additional adjustments
in Gice: .o redress the impact of these changes and to reinstate the conditions under which the
Investor and IMD expected to mmplement the Project.

In the ovent that an unexpected and irreversible change in the essential economic factors occurs
after the end of a period of twenty five (25) years from the Effective Date, the State shall have the
right to require the Investor and IMD to open negotiations on the Fiscal and Customs Regime set
out in this Agreement. Any new tax regime (i) shall not be less favourable than the ordinary tax
regime in force in Guinea at that time; (ii) must be, in any event, at least as favourable to the
Investor and IMD as the mosi favourable of the tax regimes applicable at that date to other
tore In Guinea; and (iii) must not have a significantly unfavourable and lasting impact on the
future profitability of the Project

InP. vent that no agreemer:! is reached between the Parties within sixty (60) days from the
receipt by the Investor and iMD of the notice from the State requesting such renegotiation, then
the Stale shall be entitled to terminate this Agreement and to purchase the Investor's Assets and
{Mu at a value agreed by the Parties or determined by an international expert appointed by
mutua! agreement of the Part or, in the event of disagreement, by the General Secretary of
ICSID upon the request of the most diligent Party. Such appointed expert shall determine the
consideration owed to the inveslor and IMD upon the assumption that the Agreement would have
continued under its initial terms until the expiration of (i) the Contractual Period or (ii) a period of
twenly five (25) years (whichever is the longer).

Article 48: Force Majeure

For the purposes of this Agreement. "Force Majeure” shail mean any event which is beyond the
control of the Party invoking it and which renders impossible the performance by that Party of its
obligations or which renders il so difficult that it may be held to be impossible in such
ci “tances. Events of Force Majeure include: wars, military insurrection, riots, civil unrest,
earthquakes, fire, explosion. storms, flooding and other climatic upheaval, strikes, lock-outs or
other actions of protest (with the exception of cases where such strikes, lock-outs or other actions
of pretesi are within the controi of the Parly invoking the Force Majeure), government restrictions,
delay or default in obtaining any Authorisations from the Authorities, including any delay in
obtaining any Authorisation to mmport or expart equipment or any goods (inciuding any production)
to or from Guinea or to transfer any funds to or from Guinea

For the purposes of this Agreement, Force Majeure shall not include events resulting from the
negligence or a deliberate action or inaclion of the Party invoking it or one of its Sub-Contractors,
agenis ur employees.

The Parly who invokes an event of Force Majeure shail as scon as possible after the occurrence
of that event, and within a maximum period of 15 Business Days from the date of its occurrence,
send to the other Parties a notice in accordance with clause 52, establishing the elements
constiuting the Force Majeure and the probable consequences on the performance of the

Agreement.

uve toned aaos0007 48 Ze Ne NY

As soon as an event of Force Majeure occurs performance of the Parties’ affected obligations
shall be suspended for the duration of the event of Force Majeure and for an additional period
sufficient to allow the affected Partly, acting with ali diligence, to be re-established in the same
situation as that which applied before the said event of Force Majeure.

All terms and time periods subsequent lo the occurrence of the said Force Majeure shall be
adjusted in order fo take account of the extension and delay caused by the aforesaid Force
* Majeure.

If, following an event of Force Majeure, the suspension of the obligations of the Parties exceeds a
1 a! three (3) months, the Parties shall meet as soon as possibie to examine the effects of
ents on the performance of the Agreement. The Parties shall seek a solution allowing the
Project to be adapted to the new situation in such a manner as to aliow the Investor and IMD to
continue with the Project. In the event that the Parties do not reach an agreement as to how to
remedy the consequences of the event of Farce Majeure within an additional period of one (1)
month, the Investor shall be entitled to terminate this Agreement and the State shall then
purchase all Assets and pay to the Investor and IMD a compensation payment equal to the value
of {he Assets, taking into account-their use during the period remaining until the end of (i) the
Contractual Period; or (ii) a further period of fifty (50) years (whichever is the longer), on the terms
and conditions (particularly the fiscal and customs regime) applicable before the date of
occurrence of the event of Force Majeure and without taking into account the consequences of
the Force Majeure (the "Force Majeure Compensation")

The Farce Majeure Compensation shall be delermined by an expert according to the criteria set
out in the preceding paragraph, appointed by mutual agreement of the Parties or, if no agreement
is reached within 30 days of the termination of this Agreement by the investor, by the Secretary
General of ICSID at the reques! of ihe most diligent Party

Article 49: Confidentiality

Each of :ne Parties shall hold in confidence anc shall not (i) except with the consent of the other
Parties, such consent not being unreasonably withheld, (ii) or if required by law or by the
regulations of any stock exchange, or (iil) in relation to the development and the financing of the
Project but only to parties held by a confidentiality undertaking similar to this provision, inform any
third party of any financial or other information in respect of this Agreement or any matter subject
to or corinected with this Agreement and the Project (in particular any data or study provided by a
Party to ihe other).

The provisions of this clause shall remain in full force and effect, notwithstanding the termination
of ihis Agreement.

The provisions of this clause 49 shail not prevent the disclosure by the State of limited information
concerning the generat development of the status of the Project

Article 50: General provisions
50.1 Schedules
Schedules 1 to 7 of this Agreement form an integra! part of this Agreement. in the event

of inconsistencies between the provisions of a Schedule and of the body of this
Agreement, the provisions of the body of this Agreement shall prevail.

50,2 Non-waiver

No exercise or failure to exercise or delay in exercising any right, power or remedy vested
in a Party under or pursuant to this Agreement shail not constitute a waiver by such Party
of that or any other right. power or remedy unless expressly waived in writing.

ALIVE EMEAA 44070004 46 2 « N\s by

$0.3 Additional undertakings

each Party undertakes, al any time and at the request of another Party, to carry out, sign,

knowledge and issue any additional act, document, approval, formality and agreement
which is reasonably necessary for the proper performance of all provisions of this
Asjyreement

50.4 Whole Agreement

Tais Agreement (including the other documents annexed to or referred to in it) constitutes
the entire agreement between the Parties in relation to its subject matter and supersedes
ali previous agreements and undersiandings, whether oral or written, in relation thereto.

50.5 Unlawful Provisions

ft any provision of this Agreement is held to be unlawful, the Parties shall negotiate in
gpod faith the terrns of a mutually acceptable and satisfactory provision in place of any
such provision, and if such terms are agreed, this Agreement shail be amended
accordingly

Article St: Notices

Any notics to be given by any Parly to any other shail be in writing and shall be deemed to have
been duly served if delivered personally or sent by telex, facsimile or registered mail with
achinwledgement of receipt to the addressee al ils address (or number) for the receipt thereof as
specified below:

51.4 For the State

Ministére des Mines et de la Géologie
Immeuble ANAIM CBG

BP 295 Conakry

Republic of Guinea

Tel: +224. 30-45 45 46

Fax: +224 30-41 19 13

For the attention of: The Minister

51.2 For the Investor

LIMSCO

400 Seymour Place

London W1H INE:

United Kingdom ,

For the attention of Mr. Geoffrey Melamet
Tel: +44 (0) 20 7724 9434
Fax: +44 (0) 20 7724 9097

$1.¢ 0 For IMD

International Mining Development S A.

6” Bid Telly Diallo, Kaloum, Conakry
Republic of Guinea

Tel: +224 6400 6%
For the attention of: The Chairman of the Board of Directors

LIVE, at'A2 440170 cK W i

=

With a copy sent to the Investor in accordance with clause 51.2 above,

or at such other address or number as the Party to be served has nolified (in accordance
with this clause 51)

51.4 Deemed time and service of notices
A nolice shall be deemnd to have been duly received
- where personally delivered, upon such delivery, and

- where sent by telex, facsimile or recommended Jetter with acknowledgment of receipt,
when despatched as shown in the acknowledgement receipt.

§1.5 Change of address

Aay change of address must be nolified in writing as soon as possible by the relevant
Party to the other Parties

nu HER? onto 48 zk wh Ne

In Conakry on in four (4) originals in French and in English

(1) For and on behalf of
The Republic of Guinea

(2) For and on behalf of
Internaconal Mining Development S.A.

7 Cae Ba Prue ey
a r

By the Csairman of the Board of Directors
Mr. Seydouba BANGOURA

le Prasidont
, du Conseil
~~ d’ Administration AN

\ Qa

(3) For and on behalf of
Lissa Mining Services Company Limited

ae
ee

By Mr. Ziad KAWASH

4g

LIST OF SCHEDULES

Scheduis 4: Accounting and Tax Schedule

Scheduls 2: Infrastructure Development and Use Agreement
Schedu'®: 3: industrial Zone

Schedule 4: Port Area

Schedui: 5: Mining Perimeter

Schedule 6: Port Agreement

Schedul: 7: Time schedule

i

LLLAVE_EMILA2 aor 70405 5

SCHEDULE 4: ACCOUNTING AND TAX SCHEDULE

an en
SCHEDULE 2: INFRASTRUCTURE DEVELOPMENT AND USE AGREEMENT

LLUVE_ EUR? «40270403 52 1K We \ wt

SCHEDULE 3: INDUSTRIAL ZONE

acon sD yb tk

SCHEDULE 4: PORT AREA

aX he MP

49 Livi Haba aa easy

1924/065802-00001/Y XB/SMAE sey

SCHEDULE 6: MINING PERIMETER

i iniuial Mining Perimeter Limp SA . al
| . an ence el
“Easting (UTM | Northing (UTM |
: | WGS84 Zone}
| WOS84 Zone 28N} | 28N) |
|
| 661002,37 | 1179999,87 |
' '
| 718768, 05 | “118030937,
i | ‘
i on
| 718884, 26 ! 118694! ,22 |
| coe ened a i
| 705156,28 “|. 1186941,22)
; : ‘
. { - [
| FOSASG,28 . 1451993,98 |

POGHIS7,IS “1351872,47.,

ab

1024/065802-Q0001/Y XB/SMS! sn.exsyac

SCHEDULE 6: PORT AGREEMENT

Ag | LIVE: RAE R? 4a0170207

802-0000 1/YXB/SMAI sesiritne:

SCHEDULE 7: TIME SCHEDULE

be
aX be Nip
49 LUE, EMERG 440170101

102.4/065802-00001/Y XB/SMI smsivieswcasena

